Exhibit 10.1

 

 

 

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

URBAN EDGE PROPERTIES LP

 

Dated as of:  January 14, 2015

 

 

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE
OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED.  THESE SECURITIES HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY.  FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT.  ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINED TERMS

 

 

 

Section 1.1

Definitions

1

 

 

 

“704(c) Value”

1

“Act”

1

“Additional Limited Partner”

1

“Adjusted Capital Account”

1

“Adjusted Capital Account Deficit”

2

“Adjusted Property”

2

“Affiliate”

2

“Agreed Value”

2

“Agreement”

2

“Assignee”

2

“Bankruptcy”

2

“Book-Up Target”

3

“Book-Tax Disparities”

3

“Business Day”

3

“Capital Account”

3

“Capital Contribution”

3

“Carrying Value”

3

“Cash Amount”

4

“Certificate”

4

“Code”

4

“Common Partnership Unit”

4

“Common Partnership Unit Economic Balance”

4

“Consent”

4

“Constructive Ownership” and “Constructively Own”

4

“Contributed Property”

4

“Conversion Factor”

4

“Convertible Funding Debt”

6

“Covered Person”

6

“Debt”

6

“Declaration of Trust”

6

“Depreciation”

6

“Economic Capital Account Balance”

6

“EDGAR”

6

“ERISA”

6

“Exchange Act”

7

“final adjustment”

7

“Funding Debt”

7

“GAAP”

7

 

i

--------------------------------------------------------------------------------


 

“General Partner”

7

“General Partner Entity”

7

“General Partner Payment”

7

“General Partnership Interest”

7

“Immediate Family”

7

“Incapacity”

7

“Indemnitee”

7

“IRS”

8

“Limited Partner”

8

“Limited Partnership Interest”

8

“Liquidating Event”

8

“Liquidating Gains”

8

“Liquidating Losses”

8

“Liquidator”

8

“LTIP Unit”

8

“LTIP Unit Initial Sharing Percentage”

9

“LTIP Unitholder”

9

“Majority in Interest”

9

“Net Income”

9

“Net Loss”

9

“New Securities”

9

“Nonrecourse Built-in Gain”

9

“Nonrecourse Deductions”

9

“Nonrecourse Liability”

10

“Notice of Redemption”

10

“Partner”

10

“Partner Minimum Gain”

10

“Partner Nonrecourse Debt”

10

“Partner Nonrecourse Deductions”

10

“Partnership”

10

“Partnership Interest”

10

“Partnership Minimum Gain”

10

“Partnership Record Date”

10

“Partnership Unit” or “Unit”

10

“Partnership Year”

11

“Percentage Interest”

11

“Person”

11

“Predecessor Entity”

11

“Pro Rata Portion”

11

“Publicly Traded”

11

“Qualified REIT Subsidiary”

11

“Recapture Income”

11

“Redeeming Partner”

11

“Redemption Amount”

11

“Redemption Right”

12

“Regulations”

12

“REIT”

12

“REIT Expenses”

12

 

ii

--------------------------------------------------------------------------------


 

“REIT Requirements”

12

“Required Cash Payment”

12

“Safe Harbors”

12

“SEC”

12

“Securities Act”

12

“Share”

12

“Shares Amount”

13

“Specified Redemption Date”

13

“Stock Option Plan”

13

“Subsidiary”

13

“Substituted Limited Partner”

13

“Successor Entity”

13

“Tenant”

13

“Terminating Capital Transaction”

13

“Trading Days”

13

“Unit Equivalent”

13

“Valuation Date”

13

“Value”

13

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.1

Organization

14

Section 2.2

Name

14

Section 2.3

Registered Office and Agent; Principal Office

14

Section 2.4

Power of Attorney

15

Section 2.5

Term

16

Section 2.6

Admission of Limited Partners

16

 

 

 

ARTICLE III

PURPOSE

 

 

 

Section 3.1

Purpose and Business

16

Section 3.2

Powers

17

Section 3.3

Representations and Warranties by the Parties

17

Section 3.4

Partnership Only for Purposes Specified

18

 

 

 

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ISSUANCES

OF PARTNERSHIP INTERESTS

 

 

 

Section 4.1

Capital Contributions of the Partners

19

Section 4.2

Issuances of Partnership Interests

19

Section 4.3

Contribution of Proceeds of Issuance of Securities by the General Partner

21

Section 4.4

No Preemptive Rights

22

Section 4.5

Other Contribution Provisions

22

Section 4.6

No Interest on Capital

22

 

iii

--------------------------------------------------------------------------------


 

ARTICLE V

DISTRIBUTIONS

 

Section 5.1

Requirement and Characterization of Distributions

22

Section 5.2

Amounts Withheld

23

Section 5.3

Distributions Upon Liquidation

23

Section 5.4

Restricted Distributions

23

Section 5.5

Revisions to Reflect Issuance of Additional Partnership Interests

23

 

 

 

ARTICLE VI

ALLOCATIONS

 

Section 6.1

Allocations For Capital Account Purposes

23

Section 6.2

Revisions to Allocations to Reflect Issuance of Additional Partnership Interests

26

 

 

 

ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1

Management

26

Section 7.2

Certificate of Limited Partnership

31

Section 7.3

Restrictions on General Partner Authority

31

Section 7.4

Reimbursement of the General Partner

31

Section 7.5

Outside Activities of the General Partner

32

Section 7.6

Transactions with Affiliates

33

Section 7.7

Indemnification

34

Section 7.8

Liability of the Covered Persons

36

Section 7.9

Other Matters Concerning the General Partner

37

Section 7.10

Title to Partnership Assets

38

Section 7.11

Reliance by Third Parties

38

Section 7.12

Loans by Third Parties

39

 

 

 

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1

Limitation of Liability

39

Section 8.2

Management of Business

39

Section 8.3

Outside Activities of Limited Partners

39

Section 8.4

Return of Capital

40

Section 8.5

Rights of Limited Partners Relating to the Partnership

40

Section 8.6

Redemption Right

41

Section 8.7

Right of Offset

44

 

 

 

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1

Records and Accounting

44

Section 9.2

Fiscal Year

45

 

iv

--------------------------------------------------------------------------------


 

Section 9.3

Reports

45

 

 

 

ARTICLE X

TAX MATTERS

 

Section 10.1

Preparation of Tax Returns

45

Section 10.2

Tax Elections

46

Section 10.3

Tax Matters Partner

46

Section 10.4

Organizational Expenses

48

Section 10.5

Withholding

48

 

 

 

ARTICLE XI

TRANSFERS AND WITHDRAWALS

 

Section 11.1

Transfer

49

Section 11.2

Transfers of Partnership Interests of General Partner

49

Section 11.3

Limited Partners’ Rights to Transfer

50

Section 11.4

Substituted Limited Partners

52

Section 11.5

Assignees

52

Section 11.6

General Provisions

53

 

 

 

ARTICLE XII

ADMISSION OF PARTNERS

 

Section 12.1

Admission of Successor General Partner

55

Section 12.2

Admission of Additional Limited Partners

55

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

56

 

 

 

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

 

Section 13.1

Dissolution

56

Section 13.2

Winding Up

57

Section 13.3

Compliance with Timing Requirements of Regulations

58

Section 13.4

Deemed Distribution and Recontribution

59

Section 13.5

Rights of Limited Partners

59

Section 13.6

Notice of Dissolution

59

Section 13.7

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

59

Section 13.8

Reasonable Time for Winding Up

59

Section 13.9

Waiver of Partition

60

Section 13.10

Liability of Liquidator

60

 

 

 

ARTICLE XIV

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1

Amendments

60

Section 14.2

Meetings of the Partners

62

 

v

--------------------------------------------------------------------------------


 

ARTICLE XV

GENERAL PROVISIONS

 

Section 15.1

Addresses and Notice

63

Section 15.2

Titles and Captions

63

Section 15.3

Pronouns and Plurals

63

Section 15.4

Further Action

64

Section 15.5

Binding Effect

64

Section 15.6

Creditors; Other Third Parties

64

Section 15.7

Waiver

64

Section 15.8

Counterparts

64

Section 15.9

Applicable Law

64

Section 15.10

Invalidity of Provisions

64

Section 15.11

Entire Agreement

65

Section 15.12

No Rights as Shareholders

65

Section 15.13

Limitation to Preserve REIT Status

65

 

vi

--------------------------------------------------------------------------------


 

EXHIBIT A

PARTNERS AND
PARTNERSHIP INTERESTS

 

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

 

EXHIBIT C

SPECIAL ALLOCATION RULES

 

EXHIBIT D

NOTICE OF REDEMPTION

 

EXHIBIT E

DESIGNATION OF THE PREFERENCES, CONVERSION
AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS,
LIMITATIONS AS TO DISTRIBUTIONS, QUALIFICATIONS AND TERMS
AND CONDITIONS OF REDEMPTION
OF THE
LTIP UNITS

 

EXHIBIT F

 

CONSTRUCTIVE OWNERSHIP DEFINITION

 

EXHIBIT G

 

SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS

 

vii

--------------------------------------------------------------------------------


 

LIMITED PARTNERSHIP AGREEMENT
OF
URBAN EDGE PROPERTIES LP

 

THIS LIMITED PARTNERSHIP AGREEMENT OF Urban Edge Properties LP (this
“Agreement”), dated as of January 14, 2015, is entered into by and among Urban
Edge Properties, a Maryland real estate investment trust (the “General
Partner”), as the general partner of and a limited partner in the Partnership,
and the General Partner, on behalf of and as attorney in fact for each of the
persons and entities identified on Exhibit A hereof as a Limited Partner in the
Partnership, together with any other Persons who become Partners in the
Partnership as provided herein.

 

ARTICLE I
DEFINED TERMS

 

Section 1.1                                    Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt. 
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.(1)

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is treated as obligated to restore to the Partnership pursuant to the provisions
of Section 1.704-1(b)(2)(ii)(c) of the Regulations or is deemed to be obligated
to restore pursuant to the penultimate sentences of

 

--------------------------------------------------------------------------------

(1)                                 NTD: We may need to include a schedule like
Exhibit E in the original VRLP agreement (specifying the value of each
contributed property) for the RD Management properties.

 

--------------------------------------------------------------------------------


 

Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

 

“Affiliate” means, (a) respect to any individual Person, any member of the
Immediate Family of such Person or a trust established for the benefit of such
member, or (b) with respect to any Person who is not an individual, (i) any
Person directly or indirectly controlling, controlled by or under common control
with such Person, (ii) any Person owning or controlling ten percent (10%) or
more of the outstanding voting interests of such Person, (iii) any Person of
which such Person owns or controls ten percent (10%) or more of the voting
interests or (iv) any officer, director, general partner or trustee of such
Person or any Person referred to in clauses (i), (ii), and (iii) above.  For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed; and (ii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Section 752 of the Code and the Regulations
thereunder.

 

“Agreement” means this Limited Partnership Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Bankruptcy” with respect to any Person shall be deemed to have occurred when
(a) the Person commences a voluntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect, (b) the Person is adjudged as bankrupt or
insolvent, or a final and nonappealable order for relief under any bankruptcy,
insolvency or similar law now or hereafter in effect has been entered against
the Person, (c) the Person executes and delivers a general assignment for the
benefit of the Person’s

 

2

--------------------------------------------------------------------------------


 

creditors, (d) the Person files an answer or other pleading admitting or failing
to contest the material allegations of a petition filed against the Person in
any proceeding of the nature described in clause (b) above, (e) the Person
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Person or for all or any substantial part of the Person’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Person’s consent or
acquiescence of a trustee, receiver of liquidator has not been vacated or stayed
within ninety (90) days of such appointment or (h) an appointment referred to in
clause (g) is not vacated within ninety (90) days after the expiration of any
such stay.

 

“Book-Up Target” for each LTIP Unit means the lesser of (i) the Common
Partnership Unit Economic Balance as determined on the date such LTIP Unit was
granted and as reduced (not to less than zero) by allocations of Liquidating
Gains pursuant to Section 6.1.E(i) and reallocations of Economic Capital Account
Balances to such LTIP Unit as a result of a forfeiture of an LTIP Unit, as
determined by the General Partner and (ii) the amount required to be allocated
to such LTIP Unit for the Economic Capital Account Balance, to the extent
attributable to such LTIP Unit, to be equal to the Common Partnership Unit
Economic Balance. Notwithstanding the foregoing, the Book-Up Target shall be
equal to zero for any LTIP Unit for which the Economic Capital Account Balance
attributable to such LTIP Unit has, at any time, reached an amount equal to the
Common Partnership Unit Economic Balance determined as of such time.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B hereof and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained, with respect to each such Contributed
Property or Adjusted Property, strictly in accordance with federal income tax
accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2 or 4.3 hereof.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property reduced (but not below zero) by all
Depreciation with respect to such Contributed Property or Adjusted Property, as
the case may be, charged to the Partners’ Capital Accounts following the
contribution of or adjustment with respect to such property; and (ii) with
respect to any other Partnership property, the adjusted basis of such property
for federal income tax purposes, all as of the time of determination.  The
Carrying Value of any property shall be adjusted from time to time in accordance
with Exhibit B hereof, and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.

 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership as
filed in the office of the Delaware Secretary of State on July 11, 2014, as
amended and/or restated from time to time in accordance with the terms hereof
and the Act.

 

3

--------------------------------------------------------------------------------


 

 “Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder.  Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Partnership Unit” means any Partnership Unit other than any series of
units of limited partnership interest issued in the future and designated as
preferred or that is otherwise different from the Common Partnership Units,
including, but not limited to, with respect to the payment of distributions,
including distributions upon liquidation.

 

“Common Partnership Unit Economic Balance” means (i) the Capital Account balance
of the General Partner, plus the amount of the General Partner’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the General Partner’s ownership of Common Partnership Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under Section 6.1.E, divided by
(ii) the number of the General Partner’s Common Partnership Units.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Constructive Ownership” and “Constructively Own” mean ownership under the
constructive ownership rules described in Exhibit F.

 

 “Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership.  Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

 

“Conversion Factor” means, as of the date of this Agreement, 1.0; provided that
in the event that (x) the General Partner Entity (i) declares (and the
applicable record date has passed or will have passed before a redeeming Partner
would receive cash or common Shares in respect of the Partnership Units being
redeemed) or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares, (ii) subdivides
or reclassifies its outstanding Shares or (iii) combines its outstanding Shares
into a smaller number of Shares, and (y) in connection with any such event
described in clauses (i), (ii) or (iii) above does not cause the Partnership to
make a comparable distribution of additional Units to all holders of the
Partnership’s outstanding Common Partnership Units (and to all holders of Units
of any other class issued by the Partnership after the date hereof which are, by
their terms, redeemable for cash or, at the General Partner’s election, common
Shares as set forth in Section 8.6), or a subdivision or combination of the
Partnership’s outstanding Common Partnership Units (and of all Units of any
other class issued by the Partnership after the date hereof which are, by their
terms, redeemable for cash or, at the General Partner’s election, common Shares
as set forth in Section 8.6) in any such case so that the number of Common
Partnership Units held by the General Partner after such distribution,
subdivision or combination is equal to the number of the General Partner’s
then-outstanding Shares, then upon completion of such declaration, subdivision
or combination the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such time)
and the denominator of which shall be the actual

 

4

--------------------------------------------------------------------------------


 

number of Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination; and provided further that in case the General Partner Entity (w)
shall issue rights or warrants to all holders of Shares entitling them to
subscribe for or purchase Shares at a price per share less than the daily market
price per Share on the date fixed for the determination of shareholders entitled
to receive such rights or warrants, (x) shall not issue similar rights or
warrants to all holders of Common Partnership Units entitling them to subscribe
for or purchase Shares or Partnership Units at a comparable price (determined,
in the case of Partnership Units, by reference to the Conversion Factor), and
(y) cannot issue such rights or warrants to a Redeeming Partner as required by
the definition of “Shares” set forth in this Article I, then the Conversion
Factor in effect at the opening of business on the day following the date fixed
for such determination shall be increased by multiplying such Conversion Factor
by a fraction of which the numerator shall be the number of Shares outstanding
at the close of business on the date fixed for such determination plus the
number of Shares so offered for subscription or purchase, and of which the
denominator shall be the number of Shares outstanding at the close of business
on the date fixed for such determination plus the number of Shares which the
aggregate offering price of the total number of Shares so offered for
subscription would purchase at such daily market price per share, such increase
of the Conversion Factor to become effective immediately after the opening of
business on the day following the date fixed for such determination; and
provided further that in the event that an entity shall cease to be the General
Partner Entity (the “Predecessor Entity”) and another entity shall become the
General Partner Entity (the “Successor Entity”), the Conversion Factor shall be
adjusted by multiplying the Conversion Factor by a fraction, the numerator of
which is the Value of one Share of the Predecessor Entity, determined as of the
time immediately prior to when the Successor Entity becomes the General Partner
Entity, and the denominator of which is the Value of one Share of the Successor
Entity, determined as of that same date.  (For purposes of the second proviso in
the preceding sentence, in the event that any shareholders of the Predecessor
Entity will receive consideration in connection with the transaction in which
the Successor Entity becomes the General Partner Entity, the numerator in the
fraction described above for determining the adjustment to the Conversion Factor
(that is, the Value of one Share of the Predecessor Entity) shall be the sum of
the greatest amount of cash and the fair market value of any securities and
other consideration that the holder of one Share in the Predecessor Entity could
have received in such transaction (determined without regard to any provisions
governing fractional shares).)  Except as noted above, any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for the event giving rise
thereto; it being intended that (x) adjustments to the Conversion Factor are to
be made in order to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

 

“Convertible Funding Debt” has the meaning set forth in Section 7.5.D hereof.

 

“Covered Person” has the meaning set forth in Section 7.8.A hereof.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property

 

5

--------------------------------------------------------------------------------


 

or services, (ii) all amounts owed by such Person to banks or other Persons in
respect of reimbursement obligations under letters of credit, surety bonds and
other similar instruments guaranteeing payment or other performance of
obligations by such Person, (iii) all indebtedness for borrowed money or for the
deferred purchase price of property or services secured by any lien on any
property owned by such Person, to the extent attributable to such Person’s
interest in such property, even though such Person has not assumed or become
liable for the payment thereof, and (iv) obligations of such Person incurred in
connection with entering into a lease which, in accordance with GAAP, should be
capitalized.

 

“Declaration of Trust” means the Declaration of Trust or other similar
organizational document governing the General Partner, as amended, supplemented
or restated from time to time.

 

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Economic Capital Account Balance” means, with respect to LTIP Unitholders,
their Capital Account balances, plus the amount of their shares of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to their ownership of LTIP Units.

 

 “EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System or
any successor system for filing information, documents or reports with the SEC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or Title of ERISA shall
be deemed to include a reference to any corresponding provision of future law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“final adjustment” shall have the meaning set forth in Section 10.3.B.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“General Partner” means Urban Edge Properties, a Maryland real estate investment
trust, or any Person who becomes a successor general partner of the Partnership.

 

6

--------------------------------------------------------------------------------


 

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the shares of common stock (or other comparable equity interests) of an
entity that owns, directly or indirectly, fifty percent (50%) or more of the
common shares of beneficial interest (or other comparable equity interests) of
the General Partner are Publicly Traded, the term “General Partner Entity” shall
refer to such entity whose shares of common stock (or other comparable equity
securities) are Publicly Traded.  If both requirements set forth in clauses (i)
and (ii) above are not satisfied, then the term “General Partner Entity” shall
mean the General Partner.

 

“General Partner Payment” has the meaning set forth in Section 15.13 hereof.

 

“General Partnership Interest” means a Partnership Interest held by the General
Partner in its capacity as general partner of the Partnership.  A General
Partnership Interest may be (but is not required to be) expressed as a number of
Partnership Units.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating such Partner incompetent to manage his or her Person or estate,
(ii) as to any corporation which is a Partner, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter, (iii) as to any partnership or limited liability company which is a
Partner, the dissolution and commencement of winding up of such partnership or
limited liability company, (iv) as to any estate which is a Partner, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the Bankruptcy of such Partner.

 

“Indemnitee” means (i) any Person made a party to a proceeding or threatened
with being made a party to a proceeding by reason of (A) his or its status as
the General Partner, or as a trustee, director, officer, shareholder, partner,
member, employee, representative or agent of the General Partner or as an
officer, employee, representative or agent of the Partnership; (B) his or its
status as a Limited Partner; (C) his or its status as a trustee, director or
officer of any Subsidiary or other entity in which the Partnership owns an
equity interest or any Subsidiary or other entity in which the General Partner
owns an equity interest (so long as the General Partner’s ownership of an
interest in such entity is not prohibited by Section 7.5.A) or for which the
General Partner, acting on behalf of the Partnership, requests the trustee,
director, officer or shareholder to serve as a director, officer, trustee or
agent, including serving as a trustee of an employee benefit plan; or (D) his or
its liabilities, pursuant to a loan guarantee or otherwise, for any indebtedness
of the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken assets subject to); and (ii) such other Persons
(including Affiliates of the General Partner, a Limited Partner or the
Partnership) as the General Partner may designate from time to time (whether
before or after the event giving rise to potential liability), in its sole and
absolute discretion.

 

7

--------------------------------------------------------------------------------


 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Limited Partner” means any Person named as a Limited Partner of the Partnership
in Exhibit A attached hereof, as such Exhibit may be amended and restated from
time to time, or any Substituted Limited Partner or Additional Limited Partner,
in such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
in the Partnership representing a fractional part of the Partnership Interests
of all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled, as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement.  A Limited Partnership Interest may be (but is not
required to be) expressed as a number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidating Gains” means any net capital gain realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B of this Agreement.

 

“Liquidating Losses” means any net capital loss realized in connection with the
actual or hypothetical sale of all or substantially all of the assets of the
Partnership, including but not limited to net capital gain realized in
connection with an adjustment to the Carrying Value of Partnership assets under
Section 1.D of Exhibit B of this Agreement.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Exhibit E
hereof. The allocation of LTIP Units among the Partners shall be set forth on
Exhibit A, as may be amended from time to time.

 

“LTIP Unit Initial Sharing Percentage” means such percentage as set forth in the
related Vesting Agreement or other applicable documentation pursuant to which
such LTIP Unit is awarded or, if no such percentage is stated, one hundred
percent (100%).

 

“LTIP Unitholder” means a holder of LTIP Units.

 

“Majority in Interest” means Partners who hold more than fifty percent (50%) of
the outstanding Common Partnership Units; provided, however, with respect to any
matter to be voted on by the Partners, there shall be included in both the
numerator and the denominator of the computation all (x) preferred Partnership
Units of any class or series and (y) any other class or series of Partnership
Units which, in each case, are expressly entitled to vote thereon pursuant to
the terms of such Partnership Unit or this Agreement.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period.  The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Exhibit B hereof.  If an item of income, gain, loss or deduction
that has been included in the initial computation of Net Income is subjected to
the special allocation rules in Exhibit C hereof, Net Income or the resulting
Net Loss, whichever the case may be, shall be recomputed without taking such
item into account.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period.  The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific

 

8

--------------------------------------------------------------------------------


 

adjustments provided for in Exhibit B hereof.  If an item of income, gain, loss
or deduction that has been included in the initial computation of Net Loss is
subjected to the special allocation rules in Exhibit C hereof, Net Loss or the
resulting Net Income, whichever the case may be, shall be recomputed without
taking such item into account.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase shares of
beneficial interest (or other comparable equity interest) of the General
Partner, excluding grants under any Stock Option Plan, or (ii) any Debt issued
by the General Partner that provides any of the rights described in clause (i).

 

“Nonrecourse Built-in Gain” has the meaning set forth in Regulations Section
1.752-3(a)(2).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D attached hereto.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership heretofore formed and continued
under the Act and pursuant to this Agreement, and any successor thereto.

 

“Partnership Interest” means a Limited Partnership Interest or the General
Partnership Interest, as the context requires, and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement.  A

 

9

--------------------------------------------------------------------------------


 

Partnership Interest may be (but is not required to be) expressed as a number of
Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner either (i) for the making of any distribution pursuant to Section 5.1
hereof, which record date shall be the same as the record date established by
the General Partner Entity for a distribution to its shareholders of some or all
of its portion of such distribution received by the General Partner if the
shares of common stock (or comparable equity interests) of the General Partner
Entity are Publicly Traded, or (ii) if applicable, for determining the Partners
entitled to vote on or consent to any proposed action for which the consent or
approval of the Partners is sought pursuant to Section 14.2 hereof.

 

“Partnership Unit” or “Unit” means a fractional, undivided share of the
Partnership Interests of all Partners issued pursuant to Sections 4.1 and 4.2
hereof, and includes Common Partnership Units, LTIP Units and any other classes
or series of Partnership Units established after the date hereof.  The number of
Partnership Units outstanding and the Percentage Interests in the Partnership
represented by such Partnership Units are set forth in Exhibit A hereof, as such
Exhibit may be amended and restated from time to time.  The ownership of
Partnership Units shall be evidenced by such form of certificate for Partnership
Units as the General Partner adopts from time to time unless the General Partner
determines that the Partnership Units shall be uncertificated securities.

 

“Partnership Year” means the fiscal year of the Partnership.

 

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the total number of Common Partnership Units (and LTIP
Units, other than to the extent provided in the applicable LTIP Unit
designation) owned by such Partner by the total number of Common Partnership
Units (and LTIP Units, other than to the extent provided in any applicable LTIP
Unit designation) then outstanding as specified in Exhibit A attached hereto, as
such exhibit may be amended and restated from time to time.

 

 “Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, estate, unincorporated
organization, association or other entity.

 

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Pro Rata Portion” has the meaning set forth in Section 8.6.A hereof.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange or another national securities exchange or designated for quotation on
the NASDAQ National Market, or any successor to any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning Section 856(i) of the Code. 
Except as otherwise specifically provided herein, a Qualified REIT Subsidiary of
the General Partner that holds as its only assets direct and/or indirect
interests in the Partnership will not be treated as an entity separate from the
General Partner.

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner in its sole and absolute discretion.  A
Redeeming Partner shall have no right, without the General Partner’s consent, in
its sole and absolute discretion, to receive the Redemption Amount in the form
of the Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Expenses” shall mean (i) costs and expenses relating to the continuity of
existence of the General Partner and any Person in which the General Partner
owns an equity interest, to the extent not prohibited by Section 7.5.A, other
than the Partnership (which Persons shall, for purposes of this definition, be
included within the definition of “General Partner”), including taxes, fees and
assessments associated therewith (other than federal, state or local income
taxes imposed upon the General Partner as a result of the General Partner’s
failure to distribute to its shareholders an amount equal to its taxable
income), any and all costs, expenses or fees payable to any trustee or director
of the General Partner or such Persons, (ii) costs and expenses relating to any
offer or registration of securities by the General Partner (the proceeds of
which will be contributed or advanced to the Partnership) and all statements,
reports, fees and expenses incidental thereto, (iii) costs and expenses
associated with the preparation and filing of any periodic reports by the
General Partner under federal, state or local laws or regulations, including
filings with the SEC, (iv) costs and expenses associated with compliance by the
General Partner with laws, rules and regulations promulgated by any regulatory
body, including the SEC, and (v) all other operating or administrative costs of
the General Partner incurred in the ordinary course of its business; provided,
however, that any of the foregoing expenses that are determined by the General
Partner to be expenses relating to the ownership and operation of, or for the
benefit of, the Partnership shall be treated as reimbursable expenses under
Section 7.4.B hereof rather than as “REIT Expenses”.

 

“REIT Requirements” has the meaning set forth in Section 5.1.A hereof.

 

11

--------------------------------------------------------------------------------


 

“Required Cash Payment” has the meaning set forth in Section 8.6.A hereof.

 

“Safe Harbors” has the meaning set forth in Section 11.6.F hereof.

 

“SEC”  means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner Entity.  Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity).  In the event that there is more than
one class or series of Shares, the term “Shares” shall, as the context requires,
be deemed to refer to the class or series of Shares that correspond to the class
or series of Partnership Interests for which the reference to Shares is made. 
When used with reference to Common Partnership Units, the term “Shares” refers
to common shares of beneficial interest (or other comparable equity interest) of
the General Partner Entity.

 

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, that in the event the General Partner Entity issues
to all holders of Shares rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive.

 

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the General Partner of a Notice of Redemption; provided, that if the Shares are
not Publicly Traded, the Specified Redemption Date means the thirtieth Business
Day after receipt by the General Partner of a Notice of Redemption.

 

“Stock Option Plan” means any share or stock incentive plan or similar
compensation arrangement of the General Partner, the Partnership or any
Affiliate of the Partnership or the General Partner, as the context may require.

 

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

12

--------------------------------------------------------------------------------


 

“Tenant” means any tenant from which the General Partner derives rent either
directly or indirectly through partnerships or limited liability companies,
including the Partnership, or through any Qualified REIT Subsidiary.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership for cash or a related series
of transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Trading Days” means days on which the primary trading market for Shares, if
any, is open for trading.

 

“Unit Equivalent” has the meaning set forth in Section 8.6.A hereof.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a Share, the average of the daily market price
for the ten (10) consecutive Trading Days immediately preceding the Valuation
Date. The daily market price for each such Trading Day shall be: (i) if the
Shares are listed or admitted to trading on any national securities exchange or
the NASDAQ National Market, the closing price on such day, or if no such sale
takes place on such day, the average of the closing bid and asked prices on such
day; (ii) if the Shares are not listed or admitted to trading on any national
securities exchange or the NASDAQ National Market, the last reported sale price
on such day or, if no sale takes place on such day, the average of the closing
bid and asked prices on such day, as reported by a reliable quotation source
designated by the General Partner; or (iii) if the Shares are not listed or
admitted to trading on any national securities exchange or the NASDAQ National
Market and no such last reported sale price or closing bid and asked prices are
available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by the General
Partner, or if there shall be no bid and asked prices on such day, the average
of the high bid and low asked prices, as so reported, on the most recent day
(not more than ten (10) days prior to the date in question) for which prices
have been so reported; provided, that if there are no bid and asked prices
reported during the ten (10) days prior to the date in question, the Value of
the Shares shall be determined by the General Partner acting in good faith on
the basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate. In the event the Shares Amount includes rights
that a holder of Shares would be entitled to receive, then the Value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate.

 

ARTICLE II
ORGANIZATIONAL MATTERS

 

Section 2.1                                    Organization.

 

The Partnership is a limited partnership under, and has been formed pursuant to,
the Act and upon the terms and conditions set forth herein.  Except as expressly
provided herein to the contrary, the rights

 

13

--------------------------------------------------------------------------------


 

and obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act.  The Partnership Interest of each
Partner shall be personal property for all purposes.

 

Section 2.2                                    Name.

 

The name of the Partnership is Urban Edge Properties LP.  The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof.  The words “Limited Partnership,” “LP,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires.  The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

 

Section 2.3                                    Registered Office and Agent;
Principal Office.

 

The address of the registered office of the Partnership in the State of Delaware
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington,
County of New Castle, Delaware, 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be Corporation Trust Company.  The principal office of the Partnership
shall be Urban Edge Properties LP, 888 Seventh Avenue, New York, New York 10019,
or such other place as the General Partner may from time to time designate by
notice to the Limited Partners.  The Partnership may maintain offices at such
other place or places within or outside the State of Delaware as the General
Partner deems advisable.

 

Section 2.4                                    Power of Attorney.

 

A.                                    General.  Each Limited Partner and each
Assignee hereby constitutes and appoints the General Partner, any Liquidator,
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)                                 execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate and all amendments or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the General Partner deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidator deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a

 

14

--------------------------------------------------------------------------------


 

certificate of cancellation; (d) all instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article XI, XII or XIII hereof or the Capital Contribution of any
Partner; and (e) all certificates, documents and other instruments relating to
the determination of the rights, preferences and privileges of a Partnership
Interest; and

 

(2)                                 execute, swear to, seal, acknowledge and
file all ballots, consents, approvals, waivers, certificates and other
instruments appropriate or necessary, in the sole and absolute discretion of the
General Partner or any Liquidator, to make, evidence, give, confirm or ratify
any vote, consent, approval, agreement or other action which is made or given by
the Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole discretion of the General Partner or any
Liquidator, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                    Irrevocable Nature.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, in recognition of the fact that each of the Partners will be relying
upon the power of the General Partner or any Liquidator to act as contemplated
by this Agreement in any filing or other action by it on behalf of the
Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives.  Each such Limited Partner or Assignee hereby agrees
to be bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses which may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney.  Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

 

Section 2.5                                    Term.

 

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until
December 31, 2114 (as such date may be extended by the General Partner in its
sole discretion), unless it is dissolved sooner pursuant to the provisions of
Article XIII hereof or as otherwise provided by law.

 

15

--------------------------------------------------------------------------------


 

Section 2.6                                    Admission of Limited Partners.

 

On the date hereof, and subsequently upon the execution of this Agreement or a
counterpart of this Agreement, each of the Persons identified as a limited
partner of the Partnership on Exhibit A to this Agreement is hereby admitted to
the Partnership as a limited partner of the Partnership.

 

ARTICLE III
PURPOSE

 

Section 3.1                                    Purpose and Business.

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership formed pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner Entity (or the General Partner, as applicable) at all times to qualify
as a REIT, unless the General Partner Entity (or the General Partner, as
applicable) ceases to qualify as a REIT for reasons other than the conduct of
the business of the Partnership or voluntarily revokes its election to be a
REIT; (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or to own interests in any entity
engaged, directly or indirectly, in any of the foregoing; and (iii) to do
anything necessary, convenient or incidental to the foregoing.

 

Section 3.2                                    Powers.

 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to this Agreement including, without limitation,
directly or through its ownership interest in other entities, to enter into,
perform and carry out contracts of any kind, borrow money and issue evidences of
indebtedness whether or not secured by mortgage, deed of trust, pledge or other
lien, acquire, own, manage, improve and develop real property, and lease, sell,
transfer and dispose of real property; provided, however, that the Partnership
shall not take, or omit to take, any action which, in the judgment of the
General Partner, in its sole and absolute discretion, (i) could adversely affect
the ability of the General Partner Entity (or the General Partner, as
applicable) to qualify and continue to qualify as a REIT, (ii) could subject the
General Partner Entity (or the General Partner, as applicable) to any additional
taxes under Section 857 or Section 4981 of the Code or any other related or
successor provision of the Code or (iii) could violate any law or regulation of
any governmental body or agency having jurisdiction over the General Partner
Entity (or the General Partner, if different) its securities or the Partnership,
unless such action (or inaction) shall have been specifically consented to by
the General Partner in writing.

 

Section 3.3                                    Representations and Warranties by
the Parties.

 

A.                                    Each Partner that is an individual
represents and warrants to each other Partner that (i) such Partner has the
legal capacity to enter into this Agreement and perform such Partner’s
obligations hereunder, (ii) the consummation of the transactions contemplated by
this

 

16

--------------------------------------------------------------------------------


 

Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is a “United
States person” within the meaning of Section 7701(a)(30) of the Code, and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms.

 

B.                                    Each Partner that is not an individual
represents and warrants to each other Partner that (i) its execution and
delivery of this Agreement and all transactions contemplated by this Agreement
to be performed by it have been duly authorized by all necessary action,
including without limitation, that of its general partner(s), committee(s),
trustee(s), beneficiaries, director(s) and/or shareholder(s), as the case may
be, as required, (ii) the consummation of such transactions shall not result in
a breach or violation of, or a default under, its certificate of limited
partnership, partnership agreement, trust agreement, limited liability company
operating agreement, declaration of trust, charter or bylaws, as the case may
be, any agreement by which such Partner or any of such Partner’s properties or
any of its partners, beneficiaries, trustees or shareholders, as the case may
be, is or are bound, or any statute, regulation, order or other law to which
such Partner or any of its partners, trustees, beneficiaries or shareholders, as
the case may be, is or are subject, (iii) such Partner is a “United States
person” within the meaning of Section 7701(a)(30) of the Code and (iv) this
Agreement is binding upon, and enforceable against, such Partner in accordance
with its terms.

 

C.                                    Each Partner represents, warrants and
agrees that it has acquired and continues to hold its interest in the
Partnership for its own account for investment only and not for the purpose of,
or with a view toward, the resale or distribution of all or any part thereof,
nor with a view toward selling or otherwise distributing such interest or any
part thereof at any particular time or under any predetermined circumstances.
Each Partner further represents and warrants that it is a sophisticated
investor, able and accustomed to handling sophisticated financial matters for
itself, particularly real estate investments, and that it has a sufficiently
high net worth that it does not anticipate a need for the funds it has invested
in the Partnership in what it understands to be a highly speculative and
illiquid investment.

 

D.                                    Each Partner further represents, warrants,
covenants and agrees as follows.

 

(1)                                 Upon request of the General Partner, it will
promptly disclose to the General Partner the amount of Shares or other capital
shares of the General Partner that it actually owns or Constructively Owns; and

 

(2)                                 Without the consent of the General Partner,
which may be given or withheld in its sole discretion, no Partner shall take any
action that would cause the Partnership at any time to have more than 100
partners (including as partners those Persons indirectly owning an interest in
the Partnership through a partnership, limited liability company, S corporation
or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).

 

17

--------------------------------------------------------------------------------


 

E.                                     The representations and warranties
contained in this Section 3.3 shall survive the execution and delivery of this
Agreement by each Partner and the dissolution and winding up of the Partnership.

 

F.                                      Each Partner hereby acknowledges that no
representations as to potential profit, cash flows, funds from operations or
yield, if any, in respect of the Partnership or the General Partner have been
made by any Partner or any employee or representative or Affiliate of any
Partner, and that projections and any other information, including, without
limitation, financial and descriptive information and documentation, which may
have been in any manner submitted to such Partner shall not constitute any
representation or warranty of any kind or nature, express or implied

 

Section 3.4                                    Partnership Only for Purposes
Specified.

 

The Partnership shall be a partnership only for the purposes specified in
Section 3.1 above, and this Agreement shall not be deemed to create a
partnership among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 above.

 

ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES
OF PARTNERSHIP INTERESTS

 

Section 4.1                                    Capital Contributions of the
Partners.

 

A.                                    Capital Contributions.  At the time of
their respective execution of this Agreement, the Partners shall make or shall
have made Capital Contributions as set forth in Exhibit A to this Agreement. The
Partners shall own Partnership Units of the class or series and in the amounts
set forth in Exhibit A and shall have a Percentage Interest in the Partnership
which shall be set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, additional Capital
Contributions, the issuance of additional Partnership Units (pursuant to any
merger or otherwise), or similar events having an effect on any Partner’s
Percentage Interest. Except as provided in Sections 4.2, 7.5 and 10.5, the
Partners shall have no obligation to make any additional Capital Contributions
or loans to the Partnership. Each Limited Partner that contributes any
Contributed Property shall promptly provide the General Partner with any
information regarding such Contributed Property that is requested by the General
Partner, including for Partnership tax return reporting purposes. Cash Capital
Contributions by the General Partner will be deemed to equal the cash
contributed by the General Partner plus (a) in the case of cash contributions
funded by an offering of any equity interests in or other securities of the
General Partner, the offering costs attributable to the cash contributed to the
Partnership, and (b) in the case of Partnership Units issued pursuant to
Section 7.5.C hereof, an amount equal to the difference between the Value of the
Shares sold pursuant to any Stock Option Plan and the net proceeds of such sale.

 

B.                                    General Partnership Interest.  A number of
Partnership Units held by the General Partner equal to one percent (1%) of all
outstanding Partnership Units shall be deemed

 

18

--------------------------------------------------------------------------------


 

to be the General Partner Partnership Units and shall be the General Partnership
Interest.  All other Partnership Units held by the General Partner shall be
Limited Partnership Interests and shall be held by the General Partner in its
capacity as a Limited Partner in the Partnership.

 

C.                                    Capital Contributions By Merger.  To the
extent the Partnership acquires any property by the merger of any other Person
into the Partnership, Persons who receive Partnership Interests in exchange for
their interests in the Person merging into the Partnership shall become Limited
Partners and shall be deemed to have made Capital Contributions as provided in
the applicable merger agreement and as set forth in Exhibit A, as amended to
reflect such deemed Capital Contributions.

 

Section 4.2                                    Issuances of Partnership
Interests.

 

A.                                    General.  The General Partner is hereby
authorized, without the need for any vote or approval of any Partner or any
other Person who may hold Partnership Units or Partnership Interests, to cause
the Partnership from time to time to issue to any existing Partner (including
the General Partner) or to any other Person, and to admit such Person as a
limited partner in the Partnership, Partnership Units (including, without
limitation, Common Partnership Units and preferred Partnership Units), in each
case in exchange for the contribution by such Person of property or other
assets, in one or more classes, or in one or more series of any of such classes,
or otherwise with such designations, preferences, redemption and conversion
rights and relative, participating, optional or other special rights, powers and
duties, including rights, powers and duties senior to Limited Partnership
Interests, all as shall be determined by the General Partner in its sole and
absolute discretion subject to Delaware law, including, without limitation,
(i) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Interests, (ii) the right of
each such class or series of Partnership Interests to share in Partnership
distributions and (iii) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided that, no
such Partnership Units shall be issued (x) to the General Partner unless either
(a)(1) the additional Partnership Interests are issued in connection with an
issuance of Shares or other securities by the General Partner, which securities
have designations, preferences and other rights such that the economic interests
attributable to such securities are substantially similar to the designations,
preferences and other rights (except voting rights) of the additional
Partnership Interests issued to the General Partner in accordance with this
Section 4.2.A, and (2) the General Partner shall make a Capital Contribution to
the Partnership in an amount equal to the proceeds, if any, raised in connection
with such issuance, (b) the additional Partnership Interests are issued to all
Partners holding Partnership Interests in the same class in proportion to their
respective Percentage Interests in such class, or (c) the additional Partnership
Interests are issued in connection with a contribution of property to the
Partnership by the General Partner. In addition, the General Partner may acquire
Units from other Partners pursuant to this Agreement. In the event that the
Partnership issues Partnership Interests pursuant to this Section 4.2.A, the
General Partner shall make such revisions to this Agreement (including but not
limited to the revisions described in Section 5.5, Section 6.2 and Section 8.6
hereof) as it deems necessary to reflect the issuance of such additional
Partnership Interests.

 

B.                                    Issuances of Shares.  In accordance with,
and subject to the terms of Section 4.3 hereof, the General Partner shall not
issue any Shares (other than Shares issued

 

19

--------------------------------------------------------------------------------


 

pursuant to Section 8.6 or pursuant to a dividend or distribution (including any
share split)), other equity securities of the General Partner, New Securities or
Convertible Funding Debt other than to all holders of Shares unless (i) the
General Partner shall cause, pursuant to Section 4.2.A hereof, the Partnership
to issue to the General Partner Partnership Interests or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights, all such that the economic interests
are substantially similar to those of such additional Shares, other equity
securities, New Securities or Convertible Funding Debt, as the case may be; and
(ii) the General Partner contributes to the Partnership the proceeds, if any,
from the issuance of such Shares, other equity securities, New Securities or
Convertible Funding Debt, as the case may be, and, if applicable, from the
exercise of rights contained in such Shares, other equity securities, New
Securities or Convertible Funding Debt, as the case may be. Without limiting the
foregoing, the General Partner is expressly authorized to issue Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, for less than fair market value, and the General Partner is expressly
authorized to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the interests of the General
Partner and the Partnership (for example, and not by way of limitation, the
issuance of Shares and corresponding Partnership Units pursuant to an employee
share purchase plan providing for employee purchases of Shares at a discount
from fair market value or employee share options that have an exercise price
that is less than the fair market value of the Shares, either at the time of
issuance or at the time of exercise, or in order to comply with the REIT share
ownership requirements set forth in Section 856(a)(5) of the Code); and (y) the
General Partner contributes all proceeds from such issuance and exercise to the
Partnership.

 

C.                                    Classes of Partnership Units.  Subject to
Section 4.2.A above, the Partnership shall have one class of Common Partnership
Units entitled “Common Partnership Units” which shall be issued to the General
Partner in respect of its General Partnership Interest and in respect of its
Limited Partnership Interest. The General Partner may, in its sole and absolute
discretion, issue to newly admitted Partners Common Partnership Units or
Partnership Units of any other class established by the Partnership in
accordance with Section 4.2.A in exchange for the contribution by such Partners
of cash, real estate partnership interests, stock, notes or any other assets or
consideration; provided that any Partnership Unit that is not specifically
designated by the General Partner as being of a particular class shall be deemed
to be a Common Partnership Unit unless the context clearly requires otherwise.

 

D.                                    Issuance of LTIP Units.  The Partnership
shall be authorized to issue Partnership Units of a series designated as “LTIP
Units.”  From time to time the General Partner may issue LTIP Units to Persons
providing services to or for the benefit of the Partnership. LTIP Units are
intended to qualify as profits interests in the Partnership and for the
avoidance of doubt, the provisions of Section 4.5 shall not apply to the
issuance of LTIP Units.  LTIP Units shall have the terms set forth in Exhibit E
attached hereto and made part hereof.

 

Section 4.3                                    Contribution of Proceeds of
Issuance of Securities by the General Partner.

 

In connection with any primary offering by the General Partner of its Shares and
any other issuance of Shares, other equity securities of the General Partner,
New Securities or Convertible Funding Debt pursuant to Section 4.2, the General
Partner shall contribute to the

 

20

--------------------------------------------------------------------------------


 

Partnership any proceeds (or a portion thereof) raised in connection with such
issuance in exchange for Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests are
substantially similar to those of the Shares, other equity securities of the
General Partner, New Securities or Convertible Funding Debt contributed to the
Partnership; provided, that, in each case, if the proceeds actually received by
the General Partner are less than the gross proceeds of such issuance as a
result of any underwriter’s discount or other expenses paid or incurred in
connection with such issuance, then the General Partner shall be deemed to have
made a Capital Contribution to the Partnership in the amount equal to the sum of
the net proceeds of such issuance plus the amount of such underwriter’s discount
and other expenses paid by the General Partner (which discount and expense shall
be treated as an expense for the benefit of the Partnership in accordance with
Section 7.4). In the case of employee purchases of New Securities at a discount
from fair market value, the amount of such discount representing compensation to
the employee, as determined by the General Partner, shall be treated as an
expense of the issuance of such New Securities.

 

Section 4.4                                    No Preemptive Rights.

 

Except to the extent expressly granted by the General Partner (on behalf of the
Partnership) pursuant to another agreement, no Person shall have any preemptive,
preferential or other similar right with respect to (i) additional Capital
Contributions or loans to the Partnership or (ii) issuance or sale of any
Partnership Units.

 

Section 4.5                                    Other Contribution Provisions.

 

In the event that any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner as if
the Partnership had compensated such Partner in cash for the fair market value
of such services, and the Partner had contributed such cash to the capital of
the Partnership.

 

Section 4.6                                    No Interest on Capital.

 

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

 

ARTICLE V
DISTRIBUTIONS

 

Section 5.1                                    Requirement and Characterization
of Distributions.

 

A.                                    General.  The General Partner shall have
the exclusive right and authority to declare and cause the Partnership to make
distributions as and when the General Partner deems appropriate or desirable in
its sole discretion.  Notwithstanding anything to the contrary contained herein,
in no event may a Partner receive a distribution with respect to a Partnership
Unit for a quarter or shorter period if such Partner is entitled to receive a
distribution for such quarter or shorter period with respect to a Share for
which such Partnership Unit has been redeemed or exchanged.  Unless otherwise
expressly provided for herein or in an agreement at

 

21

--------------------------------------------------------------------------------


 

the time a new class of Partnership Interests is created in accordance with
Article IV hereof, no Partnership Interest shall be entitled to a distribution
in preference to any other Partnership Interest.  For so long as the General
Partner elects to qualify as a REIT, the General Partner shall make such
reasonable efforts, as determined by it in its sole and absolute discretion and
consistent with the qualification of the General Partner Entity or the General
Partner (as applicable) as a REIT, to make distributions to the Partners in
amounts such that the General Partner will receive amounts sufficient to enable
the General Partner Entity or the General Partner (as applicable) to pay
shareholder dividends that will (1) satisfy the requirements for qualification
as a REIT under the Code and the Regulations (the “REIT Requirements”) and
(2) avoid any federal income or excise tax liability for the General Partner
Entity or the General Partner (as applicable).

 

B.                                    Method.  When, as and if declared by the
General Partner, the Partnership will make distributions to the General Partner
in any amount necessary to enable the General Partner to pay REIT Expenses, and
thereafter to holders of Partnership Units in proportion to their respective
Percentage Interests.

 

In making distributions pursuant to this Section 5.1.B, the General Partner
shall take into account the provisions of Paragraph 2 of Exhibit E to this
Agreement.

 

Section 5.2                                    Amounts Withheld.

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners or Assignees shall be treated as amounts
distributed to the Partners or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

Section 5.3                                    Distributions Upon Liquidation.

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.

 

Section 5.4                                    Restricted Distributions.

 

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

 

Section 5.5                                    Revisions to Reflect Issuance of
Additional Partnership Interests.

 

If the Partnership issues additional Partnership Interests to the General
Partner or any Additional Limited Partner pursuant to Article IV hereof, the
General Partner shall make such revisions to this Article V as it deems
necessary to reflect the issuance of such additional Partnership Interests.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VI
ALLOCATIONS

 

Section 6.1                                    Allocations For Capital Account
Purposes.

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A.                                    Net Income.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C attached hereto, Net
Income shall be allocated (i) first, to the General Partner to the extent that
Net Losses previously allocated to the General Partner pursuant to the last
sentence of Section 6.1.B below exceed Net Income previously allocated to the
General Partner pursuant to this clause (i) of Section 6.1.A; (ii) second, to
all holders of Partnership Units in proportion to their respective Percentage
Interests.

 

B.                                    Net Losses.  After giving effect to the
special allocations set forth in Section 1 of Exhibit C attached hereto, Net
Losses shall be allocated to all holders of Partnership Units in proportion to
their respective Percentage Interests; provided that, Net Losses shall not be
allocated to any Limited Partner pursuant to this Section 6.1.B to the extent
that such allocation would cause such Limited Partner to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) at the end of such taxable year (or portion thereof).  All Net Losses
in excess of the limitations set forth in this Section 6.1.B shall be allocated
to the General Partner.

 

C.                                    Allocation of Nonrecourse Debt.  For
purposes of Regulations Section 1.752-3(a), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (i) the amount of
Partnership Minimum Gain and (ii) the total amount of Nonrecourse Built-in Gain
shall be allocated among the Partners in accordance with any permissible method
determined by the General Partner.

 

D.                                    Recapture Income.  Any gain allocated to
the Partners upon the sale or other taxable disposition of any Partnership asset
shall, to the extent possible after taking into account other required
allocations of gain pursuant to Exhibit C hereof, be characterized as Recapture
Income, as required by Regulations Section 1.1245-1(e).

 

E.                                     Special Allocations with Respect to LTIP
Units.

 

(i)                                     After giving effect to the special
allocations set forth in Section 1 of Exhibit C hereto, and notwithstanding the
provisions of Sections 6.1.A and 6.1.B above, but subject to the prior
allocation of income and gain under Subsections 6.1.A(i) and (ii) above, any
remaining Liquidating Gains shall first be allocated to the holders of LTIP
Units until the Economic Capital Account Balances of such holders, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Common
Partnership Unit Economic Balance, multiplied by (ii) the number of their LTIP
Units; provided that no such Liquidating Gains will be allocated with respect to
any particular LTIP Unit unless and to the extent that such Liquidating Gains,
when aggregated with other Liquidating Gains realized since the issuance of such
LTIP Unit, exceed Liquidating Losses realized since the issuance of such LTIP
Unit.

 

(ii)                                  Liquidating Gain allocated to an LTIP
Unitholder under this Section 6.1.E will be attributed to specific LTIP Units of
such LTIP Unitholder for purposes of determining (i) allocations under this
Section 6.1.E, (ii) the effect of the forfeiture or conversion of specific LTIP
Units on such LTIP Unitholder’s Economic Capital Account Balance and (iii) the
ability of such LTIP Unitholder to convert specific LTIP Units into Common
Partnership Units. Such Liquidating Gain will be attributed to LTIP Units in the
following order: (i) first, to Vested LTIP Units held for more than two years,
(ii) second, to Vested LTIP Units held for two years or less, (iii) third, to
Unvested LTIP Units that have remaining vesting conditions that only require
continued employment or service to the Partnership, the General Partner or an
Affiliate of either for a certain period of time (with such Liquidating Gains
being attributed in order of vesting from soonest vesting to latest vesting),
and (iv) fourth, to other Unvested LTIP Units (with such Liquidating Gains being
attributed in order of issuance from earliest issued to latest issued). Within
each such category, Liquidating Gain will be allocated serially (i.e., entirely
to the first unit in the category, then entirely to the next unit in the
category, and so on, until a full allocation is made to the last unit in the
category) in the order of smallest Book-Up Target to largest Book-Up Target
until the Economic Capital Account Balance of such LTIP Unitholder attributable
to such LTIP Unitholder’s ownership of each LTIP Unit in the category is equal
to the Common Partnership Unit Economic Balance; provided, however, that if
there is not sufficient Liquidating Gain for the Economic Capital Account
Balance of such LTIP Unitholder attributable to such LTIP Unitholder’s ownership
of each LTIP Unit to be equal to the Common Partnership Unit Economic Balance
and the Book-Up Target for any LTIP Unit is less than the amount required to be
allocated to the LTIP Unit for the Economic Capital Account attributable to the
LTIP Unit to equal the Common Partnership Unit Economic Balance, then
Liquidating Gains shall be allocated pursuant to the waterfall set forth in
6.1.E(ii)(i)—(iv) above until the Book-Up Target of each such LTIP Unit in each
category has been reduced to zero and, thereafter, any remaining Liquidating
Gain shall be further allocated pursuant to such waterfall until the Economic
Capital Account Balance of an LTIP Unitholder attributable to such LTIP
Unitholder’s ownership of each LTIP Unit in the category is equal to the Common
Partnership Unit Economic Balance.

 

23

--------------------------------------------------------------------------------


 

(iii)                               After giving effect to the special
allocations set forth in Section 1 of Exhibit C hereto, and notwithstanding the
provisions of Sections 6.1.A and 6.1.B above, in the event that, due to
distributions with respect to Common Partnership Units in which the LTIP Units
do not participate or otherwise, the Economic Capital Account Balance of any
present or former holder of LTIP Units, to the extent attributable to the
holder’s ownership of LTIP Units, exceeds the target balance specified above,
the amount of such excess shall be re-allocated to such LTIP Unitholder’s
remaining LTIP Units to the same extent and in the same manner as would apply
pursuant to Section 6.1.E(iv) below in the event of a forfeiture of LTIP Units.
To the extent such excess may not be re-allocated, any remaining Liquidating
Losses shall be allocated to such LTIP Unitholder to the extent necessary to
reduce or eliminate the disparity; provided, however, that if Liquidating Losses
are insufficient to completely eliminate all such disparities, such losses shall
be allocated among the LTIP Unitholders as reasonably determined by the General
Partner.

 

(iv)                              If an LTIP Unitholder forfeits any LTIP Units
to which Liquidating Gain has previously been allocated under this Section 6.1.E
the Capital Account associated with such forfeited LTIP Units will be
re-allocated to that LTIP Unitholder’s remaining LTIP Units using a methodology
similar to that described in Section 6.1.E(ii) above to the extent necessary to
cause such LTIP Unitholder’s Economic Capital Account Balance attributable to
each LTIP Unit to equal the Common Partnership Unit Economic Balance.

 

(v)                              In the event that Liquidating Gains or
Liquidating Losses are allocated under this Section 6.1.E, Net Income allocable
under Section 6.1.A and any Net Losses shall be recomputed without regard to the
Liquidating Gains or Liquidating Losses so allocated.

 

(vi)                              The parties agree that the intent of this
Section 6.1.E is to make the Capital Account balance associated with each LTIP
Unit economically equivalent to the Capital Account balance associated with the
General Partner’s Common Partnership Units (on a per-unit basis), but only if
the Partnership has recognized cumulative net gains with respect to its assets
since the issuance of the relevant LTIP Unit.

 

F.                                      Allocations to Ensure Intended Results.
Recognizing the complexity of the allocations pursuant to this Article VI, the
General Partner is authorized to modify these allocations (including by making
allocations of gross items of income, gain, loss or deduction rather than
allocations of net items) to ensure that they achieve the intended results, to
the extent permitted by Section 704(b) of the Code and the Regulations
thereunder.

 

Section 6.2                                    Revisions to Allocations to
Reflect Issuance of Additional Partnership Interests.

 

If the Partnership issues additional Partnership Interests to the General
Partner or any Additional Limited Partner pursuant to Article IV hereof, the
General Partner shall make such revisions to this Article VI as it deems
necessary to reflect the terms of the issuance of such additional Partnership
Interests, including making preferential allocations to classes of Partnership
Interests that are entitled thereto. Such revisions shall not require the
consent or approval of any other Partner.

 

24

--------------------------------------------------------------------------------


 

ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1                                    Management.

 

A.                                    Powers of General Partner.  Except as
otherwise expressly provided in this Agreement, all management powers over the
business and affairs of the Partnership are and shall be exclusively vested in
the General Partner, and no Limited Partner shall have any right to participate
in or exercise control or management power over the business and affairs of the
Partnership.  The General Partner may not be removed by the Limited Partners
with or without cause.  In addition to the powers now or hereafter granted a
general partner of a limited partnership under applicable law or which are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to Sections 7.3 and 7.6.A hereof, shall have full power
and authority to do all things deemed necessary, desirable or convenient by it
to conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

 

(1)                                 the making of any expenditures, the lending
or borrowing of money (including, without limitation, making prepayments on
loans and borrowing money to permit the Partnership to make distributions to its
Partners in such amounts as will permit the General Partner Entity or the
General Partner (as applicable) (as long as the General Partner Entity or the
General Partner qualifies as a REIT) to avoid the payment of any federal income
tax (including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its shareholders sufficient to permit the
General Partner Entity or the General Partner (as applicable) to satisfy the
REIT Requirements), the assumption or guarantee of, or other contracting for,
indebtedness and other liabilities, the issuance of evidences of indebtedness
(including the securing of same by mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
the General Partner deems necessary or desirable for the conduct of the
activities of the Partnership;

 

(2)                                 the making of tax, regulatory and other
filings or elections, or rendering of periodic or other reports to governmental
or other agencies having jurisdiction over the business or assets of the
Partnership;

 

(3)                                 the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any assets of the Partnership
(including the exercise or grant of any conversion, option, privilege, or
subscription right or other right available in connection with any assets at any
time held by the Partnership) or the merger or other combination of the
Partnership with or into another entity (all of the foregoing subject to any
prior approval only to the extent required by Section 7.3 hereof);

 

25

--------------------------------------------------------------------------------


 

(4)                                 the mortgage, pledge, encumbrance or
hypothecation of any assets of the Partnership, the use of the assets of the
Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms that it sees fit,
including, without limitation, the financing of the conduct of the operations of
the Partnership, the General Partner or any of the Partnership’s or the General
Partner’s Subsidiaries, the lending of funds to other Persons (including,
without limitation, the Subsidiaries of the Partnership and/or the General
Partner) and the repayment of obligations of the Partnership and its
Subsidiaries and any other Person in which it has an equity investment, and the
making of capital contributions to its Subsidiaries;

 

(5)                                 the management, operation, leasing,
landscaping, repair, alteration, demolition, disposition or improvement of any
real property or improvements owned by the Partnership or any Subsidiary of the
Partnership;

 

(6)                                 the negotiation, execution, delivery and
performance of any contracts, conveyances or other instruments that the General
Partner considers useful or necessary or convenient to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including, without limitation, contracting with
consultants, accountants, legal counsel, other professional advisors and other
agents and the payment of their expenses and compensation out of the
Partnership’s assets;

 

(7)                                 the distribution of Partnership cash or
other Partnership assets in accordance with this Agreement;

 

(8)                                 holding, managing, investing and reinvesting
cash and other assets of the Partnership;

 

(9)                                 the collection and receipt of revenues and
income of the Partnership;

 

(10)                          the establishment of one or more divisions of the
Partnership, the selection and dismissal of employees of the Partnership
(including, without limitation, employees who may be designated as officers with
titles such as “president,” “vice president,” “secretary” and “treasurer” of the
Partnership), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, and the determination of their compensation and
other terms of employment or hiring;

 

(11)                          the maintenance of such insurance for the benefit
of the Partnership and the Partners as it deems necessary or appropriate;

 

(12)                          the formation of, or acquisition of an interest
in, and the contribution of property to, any further limited or general
partnerships, limited liability companies, real estate investment trusts,
corporations, entities that are

 

26

--------------------------------------------------------------------------------


 

treated as REITs, “taxable REIT subsidiaries” or as foreign corporations for
federal income tax purposes, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property or the making of loans to, its or the General
Partner’s Subsidiaries and any other Person in which it has an equity investment
from time to time or the incurrence of indebtedness on behalf of such Persons or
the guarantee of obligations of such Persons and the making of any tax,
regulatory or other filing or election with respect to any of the foregoing
Persons); provided, that as long as the General Partner has determined to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the General Partner to
fail to qualify as a REIT;

 

(13)                          the control of any matters affecting the rights
and obligations of the Partnership, including the settlement, compromise,
submission to arbitration or any other form of dispute resolution, or
abandonment of, any claim, cause of action, liability, debt or damages, due or
owing to or from the Partnership, the commencement or defense of suits, legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, and the representation of the Partnership in all suits or legal
proceedings, administrative proceedings, arbitrations or other forms of dispute
resolution, the incurrence of legal expense, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(14)                          the undertaking of any action in connection with
the Partnership’s direct or indirect investment in any Subsidiary or any other
Person (including, without limitation, the contribution or loan of funds by the
Partnership to such Persons);

 

(15)                          the determination of the fair market value of any
Partnership property distributed in kind using such reasonable method of
valuation as the General Partner may adopt;

 

(16)                          the enforcement of any rights against any Partner
pursuant to representations, warranties, covenants and indemnities relating to
such Partner’s contribution of property or assets to the Partnership;

 

(17)                          the exercise, directly or indirectly, through any
attorney-in-fact acting under a general or limited power of attorney, of any
right, including the right to vote, appurtenant to any asset or investment held
by the Partnership;

 

(18)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of or in connection with any
Subsidiary of the Partnership or any other Person in which the Partnership has a
direct or indirect interest, or jointly with any such Subsidiary or other
Person;

 

27

--------------------------------------------------------------------------------


 

(19)                          the exercise of any of the powers of the General
Partner enumerated in this Agreement on behalf of any Person in which the
Partnership does not have an interest pursuant to contractual or other
arrangements with such Person;

 

(20)                          the making, execution, delivery and performance of
any and all deeds, leases, notes, mortgages, deeds of trust, security
agreements, conveyances, contracts, guarantees, warranties, indemnities,
waivers, releases or legal instruments or agreements in writing necessary,
appropriate or convenient, in the judgment of the General Partner, for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

 

(21)                          the issuance of additional Partnership Units and
other partnership interests, as appropriate, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;

 

(22)                          the distribution of cash to acquire Partnership
Units held by a Limited Partner in connection with a Limited Partner’s exercise
of its Redemption Right under Section 8.6 hereof;

 

(23)                          the amendment and restatement of Exhibit A hereof
to reflect at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and restatement, notwithstanding
anything in this Agreement to the contrary, shall not be deemed an amendment of
this Agreement, as long as the matter or event being reflected in Exhibit A
hereof otherwise is authorized by this Agreement;

 

(24)                          the approval and/or implementation of any merger
(including a triangular merger), consolidation or other combination between the
Partnership and another person that is not prohibited under this Agreement,
whether with or without Consent; the terms of Section 17-211(g) of the Act shall
be applicable such that the General Partner shall have the right to effect any
amendment to this Agreement or effect the adoption of a new partnership
agreement for a limited partnership if it is the surviving or resulting limited
partnership on the merger or consolidation (except as may be expressly
prohibited under Section 14.1.C, Section 14.1.D or Section 14.1.F);

 

(25)                          the taking of any action necessary or appropriate
to enable the General Partner to qualify as a REIT; and

 

(26)                          the taking of any and all actions necessary or
desirable in furtherance of, in connection with or incidental to the foregoing.

 

28

--------------------------------------------------------------------------------


 

B.                                    No Approval by Limited Partners.  Each of
the Limited Partners agrees that the General Partner is authorized to execute,
deliver and perform the above-mentioned agreements and transactions on behalf of
the Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement (except as provided in
Section 7.3), the Act or any applicable law, rule or regulation, to the full
extent permitted under the Act or other applicable law, rule or regulation.  The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

 

C.                                    Insurance.  At all times from and after
the date hereof, the General Partner may cause the Partnership to obtain and
maintain (i) casualty, liability and other insurance on the properties of the
Partnership, (ii) liability insurance for the Indemnitees hereunder and
(iii) such other insurance as the General Partner, in its sole and absolute
discretion, determines to be necessary.

 

D.                                    Working Capital and Other Reserves.  At
all times from and after the date hereof, the General Partner may cause the
Partnership to establish and maintain working capital reserves and other cash or
similar balances in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership pursuant to Section 13.2 hereof.

 

E.                                     No Obligations to Consider Tax
Consequences of Limited Partners.  In exercising its authority under this
Agreement, the General Partner may, but shall be under no obligation to, take
into account the tax consequences to any Partner (including the General Partner)
of any action taken (or not taken) by it.  The General Partner and the
Partnership shall not have liability to a Limited Partner under any
circumstances as a result of an income tax or other tax liability incurred by
such Limited Partner as a result of an action (or inaction) by the General
Partner taken pursuant to its authority under this Agreement and in accordance
with the terms of Section 7.3.

 

Section 7.2                                    Certificate of Limited
Partnership.

 

The General Partner has filed the Certificate with the Secretary of State of the
State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate or convenient, the
General Partner shall file amendments to and restatements of the Certificate and
do all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A(4) hereof, the General Partner shall not be required,
before or after filing,

 

29

--------------------------------------------------------------------------------


 

to deliver or mail a copy of the Certificate or any amendment thereto or
restatement thereof to any Limited Partner.

 

Section 7.3                                    Restrictions on General Partner
Authority.

 

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of
(i) all Partners adversely affected or (ii) such lower percentage of the Limited
Partnership Interests as may be specifically provided for under a provision of
this Agreement or the Act.

 

Section 7.4                                    Reimbursement of the General
Partner.

 

A.                                    No Compensation.  Except as provided in
this Section 7.4 and elsewhere in this Agreement (including the provisions of
Articles V and VI hereof regarding distributions, payments and allocations to
which it may be entitled), the General Partner shall not be compensated for its
services as general partner of the Partnership.

 

B.                                    Responsibility for Partnership Expenses. 
The Partnership shall be responsible for and shall pay all expenses relating to
the Partnership’s organization, the ownership of its assets and its operations. 
The General Partner shall be reimbursed on a monthly basis, or such other basis
as the General Partner may determine in its sole and absolute discretion, for
all expenses it incurs relating to the ownership and operation of the
Partnership or for the benefit of the Partnership, including, without
limitation, all expenses associated with compliance by the General Partner with
laws, rules and regulations promulgated by any regulatory body, expenses related
to the operations of the General Partner and to the management and
administration of any Subsidiaries of the General Partner or the Partnership or
Affiliates of the Partnership, such as auditing expenses and filing fees and any
and all salaries, compensation and expenses of officers and employees of the
General Partner; provided that (x), the amount of any such reimbursement shall
be reduced by (i) any interest earned by the General Partner with respect to
bank accounts or other instruments or accounts held by it as permitted in
Section 7.5.A below and (ii) any amount derived by the General Partner from any
investments permitted in Section 7.5.A below and (y) REIT Expenses shall not be
treated as Partnership expenses for purposes of this Section 7.4.B.  The General
Partner shall determine in good faith the amount of expenses incurred by it
related to the ownership and operation of, or for the benefit of, the
Partnership.  If certain expenses are incurred for the benefit of the
Partnership and other entities (including the General Partner), such expenses
will be allocated to the Partnership and such other entities in such a manner as
the General Partner in its sole and absolute discretion deems fair and
reasonable.  Such reimbursements shall be in addition to any reimbursement to
the General Partner pursuant to Section 10.3.C hereof and as a result of
indemnification pursuant to Section 7.7 below.  All payments and reimbursements
hereunder shall be characterized for federal income tax purposes as expenses of
the Partnership incurred on its behalf, and not as expenses of the General
Partner.

 

C.                                    Partnership Interest Issuance Expenses. 
The General Partner shall also be reimbursed for all expenses it incurs relating
to any issuance of additional Partnership Interests, Debt of the Partnership or
rights, options, warrants or convertible or exchangeable securities pursuant to
Article IV hereof (including, without limitation, all costs, expenses, damages
and

 

30

--------------------------------------------------------------------------------


 

other payments resulting from or arising in connection with litigation related
to any of the foregoing), all of which expenses are considered by the Partners
to constitute expenses of, and for the benefit of, the Partnership.

 

D.                                    Purchases of Shares by the General
Partner.  In the event that the General Partner shall elect to purchase from its
shareholders Shares in connection with a share repurchase or similar program or
for the purpose of delivering such Shares to satisfy an obligation under any
distribution reinvestment or share purchase program adopted by the General
Partner, any employee share purchase plan adopted by the General Partner or any
similar obligation or arrangement undertaken by the General Partner in the
future, the purchase price paid by the General Partner for such Shares and any
other expenses incurred by the General Partner in connection with such purchase
shall be considered REIT Expenses and shall be reimbursed to the General
Partner, subject to the conditions that:  (i) if such Shares subsequently are to
be sold by the General Partner, the General Partner pays to the Partnership any
proceeds received by the General Partner for such Shares (which sales proceeds
shall include the amount of distributions reinvested under any distribution
reinvestment or similar program; provided that a transfer of Shares for
Partnership Units pursuant to Section 8.6 hereof would not be considered a sale
for such purposes); and (ii) if such Shares are not retransferred by the General
Partner within thirty (30) days after the purchase thereof, the General Partner
shall cause the Partnership to cancel a number of Partnership Units of the
appropriate class (rounded to the nearest whole Partnership Unit) held by the
General Partner equal to the product attained by multiplying the number of such
Shares by a fraction, the numerator of which is one and the denominator of which
is the Conversion Factor in effect on the date of such cancellation (in which
case such reimbursement shall be treated as a distribution in redemption of
Partnership Units held by the General Partner).

 

Section 7.5                                    Outside Activities of the General
Partner.

 

A.                                    General.  The General Partner shall not
directly or indirectly enter into or conduct any material business other than in
connection with the ownership, acquisition and disposition of Partnership
Interests and the management of the business of the Partnership, and such
activities as are incidental thereto. The General Partner and any Affiliates of
the General Partner may acquire Limited Partnership Interests and shall be
entitled to exercise all rights of a Limited Partner relating to such Limited
Partnership Interests.

 

B.                                    Forfeiture of Shares.  In the event the
Partnership or the General Partner acquires Shares as a result of the forfeiture
of such Shares under a restricted or similar share plan, then the General
Partner shall cause the Partnership to cancel that number of Partnership Units
of the appropriate class equal to the number of Shares so acquired, and, if the
Partnership acquired such Shares, it shall transfer such Shares to the General
Partner for cancellation.

 

C.                                    Stock Option Plan.  If at any time or from
time to time, the General Partner sells Shares pursuant to any Stock Option
Plan, the General Partner shall transfer the net proceeds of the sale of such
Shares to the Partnership as an additional Capital Contribution in exchange for
an amount of additional Partnership Units equal to the number of Shares so sold
divided by the Conversion Factor.

 

31

--------------------------------------------------------------------------------


 

D.                                    Funding Debt.  The General Partner may
incur a Funding Debt, including, without limitation, a Funding Debt that is
convertible into Shares or otherwise constitutes a class of New Securities
(“Convertible Funding Debt”), subject to the condition that the General Partner
lends to the Partnership the net proceeds of such Funding Debt; provided, that
Convertible Funding Debt shall be issued pursuant to Section 4.2.B above; and,
provided, further, that the General Partner shall not be obligated to lend the
net proceeds of any Funding Debt to the Partnership in a manner that would be
inconsistent with the General Partner’s ability to remain qualified as a REIT. 
If the General Partner enters into any Funding Debt, the loan to the Partnership
shall be on comparable terms and conditions, including interest rate, repayment
schedule and costs and expenses, as are applicable with respect to or incurred
in connection with such Funding Debt.

 

Section 7.6                                    Transactions with Affiliates.

 

A.                                    The Partnership may lend or contribute
funds or other assets to its or the General Partner’s Subsidiaries or other
Persons in which it or the General Partner has an equity investment and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person

 

B.                                    Except as provided in Section 7.5.A, the
Partnership may transfer assets to joint ventures, other partnerships, limited
liability companies, real estate investment trusts, corporations or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes are advisable.

 

C.                                    Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner in good faith to be fair and reasonable.

 

D.                                    The General Partner, in its sole and
absolute discretion and without the approval of the Limited Partners, may
propose and adopt, on behalf of the Partnership, employee benefit plans, stock
option plans, and similar plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner
or any Subsidiaries of the Partnership.

 

E.                                     The General Partner is expressly
authorized to enter into, in the name and on behalf of the Partnership, and
without the approval of the Limited Partners, a right of first opportunity
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and the General Partner, on such terms as the General Partner,
in its sole and absolute discretion, believes are advisable

 

Section 7.7                                    Indemnification.

 

A.                                    General.  To the fullest extent permitted
by Delaware law, the Partnership shall indemnify each Indemnitee from and
against any and all losses, claims, damages, liabilities,

 

32

--------------------------------------------------------------------------------


 

joint or several, expenses (including, without limitation, attorneys’ fees and
other legal fees and expenses), judgments, fines, settlements, and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership or the General Partner as set forth in this Agreement, in which such
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, except to the extent such Indemnitee acted in bad faith, or with
gross negligence or willful misconduct. Without limitation, the foregoing
indemnity shall extend to any liability of any Indemnitee, pursuant to a loan
guaranty or otherwise for any indebtedness of the Partnership or any Subsidiary
of the Partnership (including without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness.  The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 7.7.A. Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, and neither the General Partner nor
any Limited Partner shall have any obligation to contribute to the capital of
the Partnership, or otherwise provide funds, to enable the Partnership to fund
its obligations under this Section 7.7.

 

B.                                    Advancement of Expenses.  Reasonable
expenses incurred by an Indemnitee who is a party to a proceeding shall be paid
or reimbursed by the Partnership in advance of the final disposition of the
proceeding, upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in Section 7.7.A
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.

 

C.                                    No Limitation of Rights.  The
indemnification provided by this Section 7.7 shall be in addition to any other
rights to which an Indemnitee or any other Person may be entitled under any
agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnitee is indemnified.

 

D.                                    Insurance.  The Partnership may, but shall
not be obligated to, purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

E.                                     Benefit Plan Fiduciary.  For purposes of
this Section 7.7, (i) the Partnership shall be deemed to have requested an
Indemnitee to serve as fiduciary of an employee benefit plan whenever the
performance by it of its duties to the Partnership also imposes duties on, or
otherwise involves services by, it to the plan or participants or beneficiaries
of the plan, (ii) excise taxes assessed on an Indemnitee with respect to an
employee benefit plan pursuant to applicable law shall constitute fines within
the meaning of this Section 7.7 and (iii) actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the

 

33

--------------------------------------------------------------------------------


 

performance of its duties for a purpose reasonably believed by it to be in the
interest of the participants and beneficiaries of the plan shall be deemed to be
for a purpose which is not opposed to the best interests of the Partnership.

 

F.                                      No Personal Liability for Limited
Partners.  In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

G.                                    Interested Transactions.  An Indemnitee
shall not be denied indemnification in whole or in part under this Section 7.7
because the Indemnitee had an interest in the transaction with respect to which
the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement.

 

H.                                   Benefit.  The provisions of this
Section 7.7 are for the benefit of the Indemnitees, their heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons.  Any amendment, modification or repeal of this
Section 7.7 or any provision hereof shall be prospective only and shall not in
any way affect the Partnership’s liability to any Indemnitee under this
Section 7.7, as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or related to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

I.                                        Indemnification Payments Not
Distributions.  If and to the extent any payments to the General Partner
pursuant to this Section 7.7 constitute gross income to the General Partner (as
opposed to the repayment of advances made on behalf of the Partnership), such
amounts shall constitute guaranteed payments within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners, and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.

 

Section 7.8                                    Liability of the Covered Persons.

 

A.                                    General.  Notwithstanding anything to the
contrary set forth in this Agreement, none of the General Partner, its
Affiliates, or any of their respective officers, trustees, directors,
shareholders, partners, members, employees, representatives or agents or any
officer, employee, representative or agent of the Partnership and its Affiliates
(individually, a “Covered Person” and collectively, the “Covered Persons”) shall
be liable for monetary damages to the Partnership, any Partners or any Assignees
for losses sustained or liabilities incurred or benefits not derived as a result
of errors in judgment or mistakes of fact or law or of any act or omission if
the Covered Person’s conduct did not constitute bad faith, gross negligence or
willful misconduct.

 

B.                                    No Obligation to Consider Separate
Interests of Limited Partners or Shareholders.  The Limited Partners expressly
acknowledge that the General Partner is acting on behalf of the Partnership, the
Limited Partners and the shareholders of the General Partner collectively, that
the General Partner is under no obligation to consider the separate interests of
the Limited Partners (including, without limitation, the tax consequences to
Limited Partners or Assignees or to such shareholders) in deciding whether to
cause the Partnership to take (or decline to take) any actions. In the event of
a conflict between the interests of the shareholders of

 

34

--------------------------------------------------------------------------------


 

the General Partner on the one hand and the Limited Partners on the other, the
General Partner shall endeavor in good faith to resolve the conflict in a manner
not adverse to either the shareholders of the General Partner or the Limited
Partners; provided, however, that any such conflict that the General Partner, in
its sole and absolute discretion, determines cannot be resolved in a manner not
adverse to either the shareholders of the General Partner or the Limited
Partners shall be resolved in favor of the shareholders of the General Partner.
The General Partner shall not be liable for monetary damages or otherwise for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.

 

C.                                    Actions of Agents.  Subject to its
obligations and duties as General Partner set forth in Section 7.1.A hereof, the
General Partner may exercise any of the powers granted to it by this Agreement
and perform any of the duties imposed upon it hereunder either directly or by or
through its employees and agents.  The General Partner shall not be responsible
for any misconduct or negligence on the part of any such employee or agent
appointed by the General Partner in good faith.

 

D.                                    Effect of Amendment.  Any amendment,
modification or repeal of this Section 7.8 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the Covered
Person’s liability to the Partnership and the Limited Partners under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

E.                                     Good Faith Reliance on Agreement.  To the
extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, any Covered Person acting under this Agreement or otherwise shall not
be liable to the Partnership or to any Partner for its good faith reliance on
the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Covered Person to the maximum extent
permitted by law.

 

F.                                      General Partner’s Discretion.  Whenever
in this Agreement the General Partner is permitted or required to make a
decision (i) in its “sole discretion” or “discretion,” or under a similar grant
of authority or latitude, the General Partner shall be entitled to consider such
interests and factors as it desires and may consider its own interests, and
shall have no duty or obligation to give any consideration to any interest of or
factors affecting the Partnership or the Limited Partners, or (ii) in its “good
faith” or under another express standard, the General Partner shall act under
such express standard and shall not be subject to any other or different
standards imposed by this Agreement or by law or any other agreement
contemplated herein.

 

Section 7.9                                    Other Matters Concerning the
General Partner.

 

A.                                    Reliance on Documents.  The General
Partner may rely and shall be protected in acting or refraining from acting,
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture or other paper or

 

35

--------------------------------------------------------------------------------


 

document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

 

B.                                    Reliance on Advisors.  The General Partner
may consult with legal counsel, accountants, appraisers, management consultants,
investment bankers architects, engineers, environmental consultants and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.

 

C.                                    Action Through Agents.  The General
Partner shall have the right, in respect of any of its powers or obligations
hereunder, to act through any of its duly authorized officers and a duly
appointed attorney or attorneys-in-fact.  Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty which is permitted or
required to be done by the General Partner hereunder.

 

D.                                    Actions to Maintain REIT Status or Avoid
Taxation of the General Partner Entity or the General Partner (as applicable). 
Notwithstanding any other provisions of this Agreement (other than the
limitations on the General Partner’s authority set forth in Sections 7.3, 7.5
and 7.6.A) or the Act, any action of the General Partner on behalf of the
Partnership or any decision of the General Partner to refrain from acting on
behalf of the Partnership, undertaken in the good faith belief that such action
or omission is necessary or advisable in order (i) to protect the ability of the
General Partner Entity or the General Partner (as applicable) to continue to
satisfy the REIT Requirements or (ii) to avoid the General Partner Entity or the
General Partner (as applicable) incurring any taxes under Section 337(d), 857,
1374 or 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners.

 

Section 7.10                             Title to Partnership Assets.

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof.  Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine in
its sole and absolute discretion, including Affiliates of the General Partner. 
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its
commercially reasonable efforts to cause beneficial and record title to such
assets to be vested in the Partnership as soon as reasonably practicable. All
Partnership assets shall be recorded as the property of the Partnership in its
books and records, irrespective of the name in which legal title to such
Partnership assets is held.

 

36

--------------------------------------------------------------------------------


 

Section 7.11                             Reliance by Third Parties.

 

Notwithstanding anything to the contrary in this Agreement (other than the
limitations on the General Partner’s authority set forth in Sections 7.3, 7.5
and 7.6.A), any Person dealing with the Partnership shall be entitled to assume
that the General Partner has full power and authority, without consent or
approval of any other Partner or Person, to encumber, sell or otherwise use in
any manner any and all assets of the Partnership, to enter into any contracts on
behalf of the Partnership and to take any and all actions on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
as if the General Partner were the Partnership’s sole party in interest, both
legally and beneficially.  Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing.  In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives.  Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

Section 7.12                             Loans by Third Parties.

 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property) with any Person upon
such terms as the General Partner determines appropriate; provided, that the
Partnership shall not incur any Debt that is recourse to the General Partner
unless, and then only to the extent that, the General Partner has expressly
agreed.

 

ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1                                    Limitation of Liability.

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2                                    Management of Business.

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee, partner or agent
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in the operation, management or control
(within the meaning of the Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership.  The transaction of any such business by the
General Partner, any

 

37

--------------------------------------------------------------------------------


 

of its Affiliates or any officer, trustee, director, member, employee, partner
or agent of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3                                    Outside Activities of Limited
Partners.

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
Partnership or any of its Subsidiaries, any Limited Partner (other than the
General Partner) and any officer, trustee, director, member, employee, agent,
Affiliate or shareholder of any Limited Partner shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities that
are in direct competition with the Partnership or that are enhanced by the
activities of the Partnership.  Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner or Assignee.  None of the Limited Partners (other than the
General Partner) nor any other Person shall have any rights by virtue of this
Agreement or the partnership relationship established hereby in any business
ventures of any other Person (other than the General Partner to the extent
expressly provided herein), and such Person shall have no obligation pursuant to
this Agreement to offer any interest in any such business ventures to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

 

Section 8.4                                    Return of Capital.

 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C hereof or as otherwise expressly provided in
this Agreement, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee, either as to the return of Capital
Contributions or as to profits, losses or distributions.

 

Section 8.5                                    Rights of Limited Partners
Relating to the Partnership.

 

A.                                    General.  In addition to other rights
provided by this Agreement or by the Act, and except as limited by Section 8.5.D
below, each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a limited partner in the
Partnership, upon written demand with a statement of the purpose of such demand
and at such Limited Partner’s own expense (including such copying and
administrative charges as the General Partner may establish from time to time):

 

(1)                                 to obtain a copy of the most recent annual
and quarterly reports prepared by the General Partner Entity and distributed to
shareholders, including annual and quarterly reports filed with the SEC by the
General Partner Entity pursuant to the Exchange Act;

 

38

--------------------------------------------------------------------------------


 

(2)                                 to obtain a copy of the Partnership’s
federal, state and local income tax returns for each Partnership Year;

 

(3)                                 to obtain a current list of the name and
last known business, residence or mailing address of each Partner as reflected
in the Partnership’s records;

 

(4)                                 to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with copies of all powers of
attorney pursuant to which this Agreement, the Certificate and all amendments
thereto have been executed; and

 

(5)                                 to obtain true and full information
regarding the amount of cash and a description and statement of any other
property or services contributed by each Partner and which each Partner has
agreed to contribute in the future, and the date on which each became a Partner.

 

B.                                    Notice of Conversion Factor.  The
Partnership shall notify each Limited Partner, upon request, of the then current
Conversion Factor.

 

C.                                    Notice of Extraordinary Transaction of the
General Partner Entity.  The General Partner Entity shall not make any
extraordinary distributions of cash or property to its shareholders or effect a
merger (including, without limitation, a triangular merger), a sale of all or
substantially all of its assets or any other similar extraordinary transaction
without notifying the Limited Partners of its intention to make such
distribution or effect such merger, sale or other extraordinary transaction not
later than the time, if any, at which the General Partner is required to provide
notice of such transaction to its shareholders.  This provision for such notice
shall not be deemed (i) to permit any transaction that otherwise is prohibited
by this Agreement or requires a Consent of the Partners or (ii) to require a
Consent of the Limited Partners to a transaction that does not otherwise require
Consent under this Agreement.  Each Limited Partner agrees, as a condition to
the receipt of the notice pursuant hereto, to keep confidential the information
set forth therein until such time as the General Partner Entity has made public
disclosure thereof and to use such information during such period of
confidentiality solely for purposes of determining whether or not to exercise
the Redemption Right; provided, however, that a Limited Partner may disclose
such information to its attorney, accountant and/or financial advisor for
purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

 

D.                                    Confidentiality.  Notwithstanding any
other provision of this Section 8.5, the General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner
determines in its sole and absolute discretion to be reasonable, any information
that (i) the General Partner reasonably believes to be in the nature of trade
secrets or other information, the disclosure of which the General Partner in
good faith believes is not in the best interests of the Partnership or could
damage the Partnership or its business; or (ii) the Partnership is required by
law or by agreements with an unaffiliated third party to keep confidential.

 

39

--------------------------------------------------------------------------------


 

Section 8.6                                    Redemption Right.

 

A.                                    General.  (i) Subject to Sections 8.6B and
8.6.C hereof and on or after the date one (1) year after January 14, 2015 (or,
if later than January 14, 2015, the date of the issuance of a Partnership Unit
to a Limited Partner pursuant to Article IV hereof), which one-year period shall
commence upon the issuance of such Partnership Unit regardless of whether such
Partnership Unit is designated upon issuance as a Common Partnership Unit or
otherwise, or on or after such date prior to the expiration of such one-year
period as the General Partner, in its sole and absolute discretion, designates
with respect to any or all Partnership Units then outstanding, the holder of a
Partnership Unit (if other than the General Partner or the General Partner
Entity or any Subsidiary of either the General Partner or the General Partner
Entity) shall have the right (the “Redemption Right”) to require the Partnership
to redeem on a Specified Redemption Date all or a portion of the Partnership
Units (provided that such Partnership Units constitute Common Partnership Units)
held by such Limited Partner at a redemption price per Unit equal to and in the
form of the Cash Amount to be paid by the Partnership. The Redemption Right
shall be exercised pursuant to a Notice of Redemption delivered to the
Partnership (with a copy to the General Partner) by the Limited Partner who is
exercising the redemption right (the “Redeeming Partner”); provided, however,
that the Partnership shall not be obligated to satisfy such Redemption Right if
the General Partner elects to purchase the Partnership Units subject to the
Notice of Redemption pursuant to Section 8.6.B. A Limited Partner may not
exercise the Redemption Right for less than one thousand (1,000) Partnership
Units at any one time or, if such Limited Partner holds less than one thousand
(1,000) Partnership Units, all of the Partnership Units held by such Partner.
The Redeeming Partner shall have no right, with respect to any Partnership Units
so redeemed, to receive any distributions paid on or after the Specified
Redemption Date unless the record date for such distribution was a date prior to
the Specified Redemption Date. The Assignee of any Limited Partner may exercise
the rights of such Limited Partner pursuant to this Section 8.6, and such
Limited Partner shall be deemed to have assigned such rights to such Assignee
and shall be bound by the exercise of such rights by such Assignee. In
connection with any exercise of such rights by an Assignee on behalf of a
Limited Partner, the Cash Amount shall be paid by the Partnership directly to
such Assignee and not to such Limited Partner. Any Partnership Units redeemed by
the Partnership pursuant to this Section 8.6.A shall be cancelled upon such
redemption.

 

(ii)                                  Notwithstanding the terms of
Section 8.6.A(i) or anything else in this Agreement to the contrary, if there
shall have been a merger or consolidation of the General Partner, or a sale or
all or substantially all of the assets of the General Partner as an entirety,
and in either case, in connection therewith, the shareholders of the General
Partner are obligated to accept cash and/or debt obligations in full or partial
consideration for their Shares, then the portion of the Redemption Amount per
Partnership Unit that corresponds to the portion of Value of the total
consideration receivable for one Share multiplied by the Conversion Factor (a
“Unit Equivalent”) that is required to be accepted in cash and/or debt
obligations shall thereafter be an amount of cash equal to the sum of (i) the
cash payable for a Unit Equivalent on the date of the closing of such merger,
consolidation or sale and (ii) the Value on the date of the closing of such
merger, consolidation, or sale of the debt obligations to be received with
respect to a Unit Equivalent, adjusted as set forth below (this amount of cash
is referred to as the “Required Cash Payment”) (the percentage that the Required
Cash Payment represents of the total Redemption Amount with respect to a
Partnership Unit, determined as of such closing date, is referred to as

 

40

--------------------------------------------------------------------------------


 

the “Pro Rata Portion”).  The balance of the Redemption Amount per Partnership
Unit shall be determined as provided for in the definitions of Conversion
Factor, Redemption Amount, Shares Amount, Cash Amount and Value.

 

B.                                    General Partner Assumption of Right. 
(i) Notwithstanding the provisions of Section 8.6.A, a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the General Partner,
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Redeeming
Partner either the Cash Amount or the Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Redemption Date,
whereupon the General Partner shall acquire the Partnership Units offered for
redemption by the Redeeming Partner and shall be treated for all purposes of
this Agreement as the owner of such Partnership Units. Unless the General
Partner (in its sole and absolute discretion) shall exercise its right to
purchase Partnership Units from the Redeeming Partner pursuant to this
Section 8.6.B, the General Partner shall not have any obligation to the
Redeeming Partner or the Partnership with respect to the Redeeming Partner’s
exercise of the Redemption Right. In the event the General Partner shall
exercise its right to purchase Partnership Units with respect to the exercise of
a Redemption Right in the manner described in the first sentence of this
Section 8.6.B, the Partnership shall have no obligation to pay any amount to the
Redeeming Partner with respect to such Redeeming Partner’s exercise of such
Redemption Right, and each of the Redeeming Partner, the Partnership and the
General Partner shall treat the transaction between the General Partner and the
Redeeming Partner, for federal income tax purposes, as a sale of the Redeeming
Partner’s Partnership Units to the General Partner. Each Redeeming Partner
agrees to execute such documents as the General Partner may reasonably require
in connection with the issuance of Shares upon exercise of the Redemption Right.
In case of any reclassification of the Shares (including, but not limited to,
any reclassification upon a consolidation or merger in which the General Partner
is the continuing entity) into securities other than Shares, for purposes of
this Section 8.6.B, the General Partner (or its successor) may thereafter
exercise its right to purchase Partnership Units for the kind and amount of
shares of such securities receivable upon such reclassification by a holder of
the number of Shares for which such Units could be purchased pursuant to this
Section 8.6.B immediately prior to such reclassification.

 

(ii)                                  In the event that the General Partner
determines to pay the Redeeming Partner the Redemption Amount in the form of
Shares, the total number of Shares to be paid to the Redeeming Partner in
exchange for the Redeeming Partner’s Partnership Units shall be the applicable
Shares Amount.  In the event this amount is not a whole number of Shares, the
Redeeming Partner shall be paid (i) that number of Shares which equals the
nearest whole number less than such amount plus (ii) an amount of cash which the
General Partner determines, in its reasonable discretion, to represent the fair
value of the remaining fractional Share which would otherwise be payable to the
Redeeming Partner.

 

C.                                    Exceptions to Exercise of Redemption
Right.  Notwithstanding the provisions of Section 8.6.A and Section 8.6.B, a
Partner shall not be entitled to exercise the Redemption Right pursuant to
Section 8.6.A to the extent that the delivery of Shares to such Partner on the
Specified Redemption Date by the General Partner pursuant to Section 8.6.B
(regardless of whether or not the General Partner would in fact exercise its
rights under Section

 

41

--------------------------------------------------------------------------------


 

8.6.B) would (i) be prohibited, as determined in the sole discretion of the
General Partner, under the Declaration of Trust, (ii) cause the acquisition of
Shares by such Partner to be “integrated” with any other distribution of Shares
for purposes of complying with the Securities Act or (iii) would otherwise be
prohibited under applicable federal or state securities laws or regulations.

 

D.                                    No Liens on Partnership Units Delivered
for Redemption.  Each Limited Partner covenants and agrees with the General
Partner that all Partnership Units delivered for redemption shall be delivered
to the Partnership or the General Partner, as the case may be, free and clear of
all liens, and, notwithstanding anything contained herein to the contrary,
neither the General Partner nor the Partnership shall be under any obligation to
acquire Partnership Units which are or may be subject to any liens.  Each
Limited Partner further agrees that, in the event any state or local property
transfer tax is payable as a result of the transfer of its Partnership Units to
the Partnership or the General Partner, such Limited Partner shall assume and
pay such transfer tax.

 

E.                                     Additional Partnership Interests.  In the
event that the Partnership issues Partnership Interests to any Additional
Limited Partner pursuant to Article IV hereof, the General Partner shall make
such amendments to this Section 8.6 as it determines are necessary to reflect
the issuance of such Partnership Interests (including setting forth any
restrictions on the exercise of the Redemption Right with respect to such
Partnership Interests).

 

F.                                      LTIP Unit Exception and Redemption of
Common Partnership Units Issued Upon Conversion of LTIP Units.  Holders of LTIP
Units shall not be entitled to the Redemption Right provided for in
Section 8.6.A of this Agreement, unless and until such LTIP Units have been
converted into Common Partnership Units (or any other class or series of
Partnership Units entitled to such Redemption Right) in accordance with their
terms. Notwithstanding the foregoing, and except as otherwise permitted by the
award, plan or other agreement pursuant to which an LTIP Units was issued, the
Redemption Right shall not be exercisable with respect to any Common Partnership
Unit issued upon conversion of an LTIP Unit until on or after the date that is
two years after the date on which the LTIP Unit was issued, provided however,
that the foregoing restriction shall not apply if the Redemption Right is
exercised by a LTIP Unit holder in connection with a transaction that falls
within the definition of a “change of control” under the agreement or agreements
pursuant to which the LTIP Units were issued to him or her and provided further
that the one (1) year requirement set forth in the first sentence of Subsection
8.6.A(i) shall not apply with respect to Common Partnership Units issued upon
conversion of LTIP Units.

 

Section 8.7                                    Right of Offset.

 

The General Partner shall have the right to offset any amounts owed to the
Partnership or the General Partner by any Limited Partner pursuant to (i) any
written agreement between such Limited Partner and the Partnership, the General
Partner or an Affiliate of either of them pursuant to which such Limited Partner
acquired Partnership Units or (ii) the provisions of Section 5.2 of this
Agreement, against any amounts owed to such Limited Partner by the Partnership
or the General Partner hereunder, including the right to cancel or acquire, as
applicable, the Units held by such Limited Partner, based on the Cash Amount
that would be payable therefor, assuming a redemption as of the date of
cancellation or acquisition, as applicable.  In exercising the foregoing offset
rights, the General Partner shall be required to give

 

42

--------------------------------------------------------------------------------


 

a Limited Partner, in the case of an offset against a distribution, five
(5) days prior written notice (provided, however, that if a distribution is to
be made at any time during such five day period the General Partner may retain
the distribution payable to any Limited Partner to whom such a written notice
has been given to the extent of the amount owed by such limited Partner pending
the passage of such period and upon the passage of such period without payment
of all amounts owed by the applicable Limited Partner, the General Partner shall
be entitled to the right of offset described above, it being understood that if
the Limited Partner pays in full the amount owed the General Partner shall
promptly release the retained distribution to such Limited Partner) and, in the
case of an offset against Partnership Units (through cancellation or
acquisition), ten (10) days’ prior written notice, in each case of the amount
owed (determined as of a date reasonably close to the date of such notice) and
the proposed offset and the Limited Partner has not paid the amount owed within
such period.

 

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                                    Records and Accounting.

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof.
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes, on an accrual
basis in accordance with GAAP, or such other basis as the General Partner
determines to be necessary or appropriate.

 

Section 9.2                                    Fiscal Year.

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3                                    Reports.

 

A.                                    Annual Reports.  As soon as practicable,
but in no event later than the date on which the General Partner Entity mails
its annual report to its shareholders, the General Partner shall cause to be
mailed to each Limited Partner as of the close of the Partnership Year, an
annual report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the General Partner, for such Partnership Year, presented in accordance
with GAAP, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

B.                                    Quarterly Reports.  If and to the extent
that the General Partner Entity mails quarterly reports to its shareholders, as
soon as practicable, but in no event later than the date on which such reports
are mailed, the General Partner shall cause to be mailed to each

 

43

--------------------------------------------------------------------------------


 

Limited Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner, if
such statements are prepared solely on a consolidated basis with the General
Partner, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.

 

C.                                    Other Reports.  The Partnership shall also
cause to be prepared such reports and/or information as are necessary for the
General Partner to determine its qualification as a REIT and its compliance with
the REIT Requirements, but only for so long as the General Partner elects to
remain qualified as a REIT.

 

D.                                    Delivery Method.  Notwithstanding the
foregoing, the General Partner may deliver to the Limited Partners each of the
reports described above, as well as any other communications that it may provide
hereunder, by e-mail or by any other electronic means, provided that if a report
is filed with the SEC via EDGAR it shall be deemed to have been delivered to
each Limited Partner.

 

ARTICLE X
TAX MATTERS

 

Section 10.1                             Preparation of Tax Returns.

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
furnish by July 31 of the year immediately following each taxable year, or as
soon as reasonably practicable thereafter, the tax information reasonably
required by Limited Partners for federal and state income tax reporting
purposes.  If required under the Code or applicable state or local income tax
law, the General Partner shall also arrange for the preparation and timely
filing of all returns of income, gains, deductions, losses and other items
required of the Subsidiaries of the Partnership for U.S. federal income tax
purposes and shall use all reasonable efforts to furnish, by July 31 of the year
immediately following each taxable year, or as soon as reasonably practicable
thereafter, the tax information required by the Limited Partners for U.S.
federal and state income tax reporting purposes.

 

Section 10.2                             Tax Elections.

 

A.                                    Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code; provided, that the General
Partner shall make the election under Section 754 of the Code in accordance with
applicable regulations thereunder.  The General Partner shall have the right to
seek to revoke any such election (including, without limitation, the election
under Section 754 of the Code) upon the General Partner’s determination in its
sole and absolute discretion that such revocation is in the best interests of
the Partners.

 

B.                                    To the extent provided for in Regulations,
revenue rulings, revenue procedures and/or other IRS guidance issued after the
date hereof, the Partnership is hereby authorized to, and at the direction of
the General Partner shall, elect a safe harbor under which the fair market value
of any Partnership Interests issued after the effective date of such

 

44

--------------------------------------------------------------------------------


 

Regulations (or other guidance) will be treated as equal to the liquidation
value of such Partnership Interests (i.e., a value equal to the total amount
that would be distributed with respect to such interests if the Partnership sold
all of its assets for their fair market value immediately after the issuance of
such Partnership Interests, satisfied its liabilities (excluding any
non-recourse liabilities to the extent the balance of such liabilities exceeds
the fair market value of the assets that secure them) and distributed the net
proceeds to the Partners under the terms of this Agreement). In the event that
the Partnership makes a safe harbor election as described in the preceding
sentence, each Partner hereby agrees to comply with all safe harbor requirements
with respect to transfers of such Partnership Interests while the safe harbor
election remains effective.

 

Section 10.3                             Tax Matters Partner.

 

A.                                    General.  The General Partner shall be the
“tax matters partner” of the Partnership for federal income tax purposes. 
Pursuant to Section 6230(e) of the Code, upon receipt of notice from the IRS of
the beginning of an administrative proceeding with respect to the Partnership,
the tax matters partner shall furnish the IRS with the name, address, taxpayer
identification number and profit interest of each of the Limited Partners and
any Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners and the Assignees.

 

B.                                    Powers.  The tax matters partner is
authorized, but not required:

 

(1)                                 to enter into any settlement with the IRS
with respect to any administrative or judicial proceedings for the adjustment of
Partnership items required to be taken into account by a Partner for income tax
purposes (such administrative proceedings being referred to as a “tax audit” and
such judicial proceedings being referred to as “judicial review”), and in the
settlement agreement the tax matters partner may expressly state that such
agreement shall bind all Partners, except that such settlement agreement shall
not bind any Partner (i) who (within the time prescribed pursuant to the Code
and Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

 

(2)                                 in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a Partner for tax purposes (a “final adjustment”) is
mailed to the tax matters partner, to seek judicial review of such final
adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the filing of a complaint for refund with the United States
Claims Court or the District Court of the United States for the district in
which the Partnership’s principal place of business is located;

 

45

--------------------------------------------------------------------------------


 

(3)                                 to intervene in any action brought by any
other Partner for judicial review of a final adjustment;

 

(4)                                 to file a request for an administrative
adjustment with the IRS and, if any part of such request is not allowed by the
IRS, to file an appropriate pleading (petition or complaint) for judicial review
with respect to such request;

 

(5)                                 to enter into an agreement with the IRS to
extend the period for assessing any tax which is attributable to any item
required to be taken into account by a Partner for tax purposes, or an item
affected by such item; and

 

(6)                                 to take any other action on behalf of the
Partners or the Partnership in connection with any tax audit or judicial review
proceeding to the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

C.                                    Reimbursement.  The tax matters partner
shall receive no compensation for its services.  All third party costs and
expenses incurred by the tax matters partner in performing its duties as such
(including legal and accounting fees and expenses) shall be borne by the
Partnership.  Nothing herein shall be construed to restrict the Partnership from
engaging an accounting and/or law firm to assist the tax matters partner in
discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

Section 10.4                             Organizational Expenses.

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 

Section 10.5                             Withholding.

 

Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code.  Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such

 

46

--------------------------------------------------------------------------------


 

payment may be satisfied out of the available funds of the Partnership which
would, but for such payment, be distributed to the Limited Partner.  Any amounts
withheld pursuant to the foregoing clauses (i) or (ii) shall be treated as
having been distributed to such Limited Partner.  Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5.  In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.5 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner. Without limitation, in such event the General
Partner shall have the right to receive distributions that would otherwise be
distributable to such defaulting Limited Partner until such time as such loan,
together with all interest thereon, has been paid in full, and any such
distributions so received by the General Partner shall be treated as having been
distributed to the defaulting Limited Partner and immediately paid by the
defaulting Limited Partner to the General Partner in repayment of such loan. Any
amounts payable by a Limited Partner hereunder shall bear interest at the lesser
of (A) the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal,
plus four (4) percentage points or (B) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date such amount is due (i.e.,
fifteen (15) days after demand) until such amount is paid in full.  Each Limited
Partner shall take such actions as the Partnership or the General Partner shall
request in order to perfect or enforce the security interest created hereunder.
Upon a Limited Partner’s complete withdrawal from the Partnership, such Limited
Partner shall be required to restore funds to the Partnership to the extent that
the cumulative amount of taxes withheld from or paid on behalf of, or with
respect to, such Limited Partner exceeds the sum of such amounts (i) repaid to
the Partnership by such Limited Partner, (ii) withheld from distributions to
such Limited Partner and (iii) paid by the General Partner on behalf of such
Limited Partner.

 

ARTICLE XI
TRANSFERS AND WITHDRAWALS

 

Section 11.1                             Transfer.

 

A.                                    Definition.  The term “transfer,” when
used in this Article XI with respect to a Partnership Interest or a Partnership
Unit, shall be deemed to refer to a transaction by which the General Partner
purports to assign all or any part of its General Partnership Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partnership Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise.  The term “transfer” when used in this
Article XI does not include (i) any redemption or repurchase of Partnership
Units by the Partnership from a Partner (including the General Partner),
(ii) any acquisition of Partnership Units from a Limited Partner by the General
Partner pursuant to Section 8.6 hereof or otherwise or (iii) any distribution of
Partnership Units by a Limited Partner to its beneficial owners.  No part of the
interest of a Limited Partner shall be subject to the claims of any creditor,
any spouse for alimony or support, or to legal process, and no part of the
interest

 

47

--------------------------------------------------------------------------------


 

of a Limited Partner may be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement.

 

B.                                    General.  No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article XI.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article XI shall be null
and void.

 

Section 11.2                             Transfers of Partnership Interests of
General Partner.

 

A.                                    Except for transfers of Partnership Units
to the Partnership as provided in Section 7.5 or Section 8.6 hereof, the General
Partner may not transfer any of its Partnership Interest (including both its
General Partnership Interest and its Limited Partnership Interest) except in
connection with a transaction described in Section 11.2.B or 11.2.C below or as
otherwise expressly permitted under this Agreement), nor shall the General
Partner withdraw as General Partner except in connection with a transaction
described in Section 11.2.B or 11.2.C below.

 

B.                                    Except as set forth in Section 11.2.C, the
General Partner shall not withdraw from the Partnership and shall not transfer
all or any portion of its Limited Partnership Interest in the Partnership
(whether by sale, disposition, statutory merger or consolidation, liquidation or
otherwise) unless a Majority in Interest Consents to such transfer or
withdrawal. Upon any transfer of the General Partner’s Partnership Interest
pursuant to the Consent of a Majority in Interest and otherwise in accordance
with the provisions of this Section 11.2.B, the transferee shall become a
successor General Partner for all purposes herein, and shall be vested with the
powers and rights of the transferor General Partner, and shall be liable for all
obligations and responsible for all duties of the General Partner, once such
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired. It is a condition to any transfer by the General Partner otherwise
permitted hereunder that the transferee assumes, by operation of law or express
agreement, all of the obligations of the transferor General Partner under this
Agreement with respect to such transferred Partnership Interest, and such
transfer shall relieve the transferor General Partner of its obligations under
this Agreement without the Consent of the Limited Partners. In the event that
the General Partner withdraws from the Partnership, in violation of this
Agreement or otherwise, or otherwise dissolves or terminates, or upon an event
of Bankruptcy of the General Partner, the remaining Partners may agree in
writing to continue the business of the Partnership by selecting a successor
General Partner in accordance with the Act.

 

C.                                    The General Partner may merge with another
entity if immediately after such merger substantially all of the assets of the
surviving entity, other than the General Partnership Interest held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units.

 

48

--------------------------------------------------------------------------------


 

Section 11.3                             Limited Partners’ Rights to Transfer.

 

A.                                    General.  Except as provided in
Section 11.3.B, no Limited Partner shall transfer all or any portion of its
Partnership Interest to any transferee without the written consent of the
General Partner, which consent may be withheld in its sole and absolute
discretion; provided, however, that the General Partner may not transfer any
portion of its Limited Partnership Interest without the Consent of a Majority in
Interest; and provided, further, that if a Limited Partner is subject to
Incapacity, such Incapacitated Limited Partner may transfer all or any portion
of its Partnership Interest;

 

B.                                    Transfers to Affiliates.  Notwithstanding
any other provision of this Article XI, a Limited Partner may transfer all or
any portion of its Partnership Interest to any of its Affiliates and such
transferee shall be admitted as a Substituted Limited Partner, all without
obtaining the consent of the General Partner.

 

C.                                    Incapacitated Limited Partners.  If a
Limited Partner is subject to Incapacity, the executor, administrator, trustee,
committee, guardian, conservator or receiver of such Limited Partner’s estate
shall have all the rights of a Limited Partner, but not more rights than those
enjoyed by other Limited Partners for the purpose of settling or managing the
estate and such power as the Incapacitated Limited Partner possessed to transfer
all or any part of its interest in the Partnership.  The Incapacity of a Limited
Partner, in and of itself, shall not dissolve or terminate the Partnership.

 

D.                                    No Transfers Violating Securities Laws. 
Without limiting the generality of Section 11.3.A hereof, the General Partner
may prohibit any transfer by a Limited Partner of its Partnership Interest if,
in the opinion of legal counsel to the Partnership, such transfer would require
filing of a registration statement under the Securities Act or would otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Units

 

E.                                     No Transfers Affecting Tax Status of
Partnership.  No transfer of Partnership Units by a Limited Partner (including a
redemption or exchange pursuant to Section 8.6 hereof) may be made to any Person
if (i) in the opinion of legal counsel for the Partnership, it could result in
the Partnership being treated as an association taxable as a corporation for
federal income tax purposes or would result in a termination of the Partnership
for federal income tax purposes (except as a result of the redemption or
exchange for Shares of all Partnership Units held by all Limited Partners other
than the General Partner or the General Partner Entity or any Subsidiary of
either the General Partner or the General Partner Entity or pursuant to a
transaction not prohibited under Section 11.2 hereof), (ii) in the opinion of
legal counsel for the Partnership, it would adversely affect the ability of the
General Partner Entity or the General Partner (as applicable) to continue to
qualify as a REIT or would subject the General Partner Entity or the General
Partner (as applicable) to any additional taxes under Section 857 or
Section 4981 of the Code, (iii) such transfer would cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e) of the Code), (iv) such transfer would,
in the opinion of legal counsel for the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to

 

49

--------------------------------------------------------------------------------


 

Department of Labor Regulations Section 2510.3-101, (v) such transfer would
subject the Partnership to regulation under the Investment Company Act of 1940,
as amended, the Investment Advisors Act of 1940, as amended, or the fiduciary
responsibility provisions of ERISA, or (vi) such transfer is effectuated through
an “established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code or otherwise
cause the Partnership to be treated as a “publicly traded partnership” within
the meaning of Section 7704(b) of the Code and the regulations promulgated
thereunder.

 

F.                                      No Transfers to Holders of Nonrecourse
Liabilities.  No pledge or transfer of any Partnership Units may be made to a
lender to the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability without the consent of the General
Partner, in its sole and absolute discretion; provided, that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under
Section 752 of the Code.

 

G.                                    Register.  The General Partner shall keep
a register for the Partnership on which the transfer, pledge or release of
Partnership Units shall be shown and pursuant to which entries shall be made to
effect all transfers, pledges or releases as required by the applicable sections
of Article 8 of the Uniform Commercial Code, as amended, in effect in the State
of Delaware. The General Partner shall (i) place proper entries in such register
clearly showing each transfer and each pledge and grant of security interest and
the transfer and assignment pursuant thereto, such entries to be endorsed by the
General Partner, and (ii) maintain the register and make the register available
for inspection by all of the Partners and their pledgees at all times during the
term of this Agreement. Nothing herein shall be deemed a consent to any pledge
or transfer otherwise prohibited under this Agreement

 

Section 11.4                             Substituted Limited Partners.

 

A.                                    Consent of General Partner.  No Limited
Partner shall have the right to substitute a transferee as a Limited Partner in
his or its place. The General Partner shall, however, have the right to consent
to the admission of a transferee of the interest of a Limited Partner pursuant
to this Section 11.4 as a Substituted Limited Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion. 
The General Partner’s failure or refusal to permit a transferee of any such
interests to become a Substituted Limited Partner shall not give rise to any
cause of action against the Partnership or any Partner. A Person shall be
admitted to the Partnership as a Substituted Limited Partner only upon the
aforementioned consent of the General Partner and the furnishing to the General
Partner of (i) evidence of acceptance in form satisfactory to the General
Partner of all of the terms and conditions of this Agreement, including, without
limitation, the power of attorney granted in Section 2.4 hereof and (ii) such
other documents of the General Partner in order to effect such Person’s
admission as a Substituted Limited Partner. The admission of any Person as a
Substituted Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

 

50

--------------------------------------------------------------------------------


 

B.                                    Rights of Substituted Limited Partner.  A
transferee who has been admitted as a Substituted Limited Partner in accordance
with this Article XI shall have all the rights and powers and be subject to all
the restrictions and liabilities of a Limited Partner under this Agreement.

 

C.                                    Amendment and Restatement of Exhibit A. 
Upon the admission of a Substituted Limited Partner, the General Partner shall
amend and restate Exhibit A to reflect the name, address, Capital Account,
number of Partnership Units, and Percentage Interest of such Substituted Limited
Partner and to eliminate or adjust, if necessary, the name, address, Capital
Account, number of Partnership Units and Percentage Interest of the predecessor
of such Substituted Limited Partner.

 

Section 11.5                             Assignees.

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee as a Substituted Limited Partner, as
described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement.  An Assignee shall be deemed to have had assigned to
it, and shall be entitled to receive distributions from the Partnership and the
share of Net Income, Net Losses, Recapture Income, and any other items, gain,
loss, deduction and credit of the Partnership attributable to the Partnership
Interest assigned to such transferee, but shall not be deemed to be a holder of
a Partnership Interest for any other purpose under this Agreement, and shall not
be entitled to vote such Partnership Interest in any matter presented to the
Limited Partners for a vote (such Partnership Interest being deemed to have been
voted on such matter in the same proportion as all other Partnership Interest
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Interest, such transferee
shall be subject to all of the provisions of this Article XI to the same extent
and in the same manner as any Limited Partner desiring to make an assignment of
his or its Partnership Interest.

 

Section 11.6                             General Provisions.

 

A.                                    Withdrawal of Limited Partner.  No Limited
Partner may withdraw from the Partnership other than as a result of a permitted
transfer of all of such Limited Partner’s Partnership Interest in accordance
with this Article XI or pursuant to redemption of all of its Partnership Units,
or the acquisition thereof by the General Partner, under Section 8.6.

 

B.                                    Termination of Status as Limited Partner. 
Any Limited Partner who shall transfer all of its Partnership Interest in a
transfer permitted pursuant to this Article XI or pursuant to redemption of all
of its Partnership Units under Section 8.6 hereof shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Interest as
Substituted Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units, or the acquisition thereof by the General Partner, under Section 8.6
shall cease to be a Limited Partner.

 

C.                                    Timing of Transfers.  Transfers pursuant
to this Article XI may only be made on the first day of a fiscal quarter of the
Partnership, unless the General Partner otherwise agrees.

 

51

--------------------------------------------------------------------------------


 

D.                                    Allocations.  If any Partnership Interest
is transferred during any quarterly segment of the Partnership’s fiscal year in
compliance with the provisions of this Article XI or redeemed or transferred
pursuant to Section 8.6 on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such Partnership Year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the Partnership Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such Partnership Year shall be prorated based upon the applicable method
selected by the General Partner).  Solely for purposes of making such
allocations, each of such items for the calendar month in which the transfer or
redemption occurs shall be allocated to the Person who is a Partner as of
midnight on the last day of said month.  All distributions attributable to such
Partnership Interest with respect to which the Partnership Record Date is before
the date of such transfer, assignment or redemption shall be made to the
transferor Partner or the Redeeming Partner, as the case may be, and, in the
case of a transfer or assignment other than a redemption, all distributions
thereafter attributable to such Partnership Interest shall be made to the
transferee Partner.

 

E.                                     Additional Restrictions.  In addition to
any other restrictions on transfer herein contained, including without
limitation the provisions of this Article XI, in no event may any transfer or
assignment of a Partnership Interest by any Partner (including pursuant to
Section 8.6 hereof) be made without the express consent of the General Partner,
in its sole and absolute discretion, (i) to any person or entity who lacks the
legal right, power or capacity to own a Partnership Interest; (ii) in violation
of applicable law; (iii) of any component portion of a Partnership Interest,
such as the Capital Account, or rights to distributions, separate and apart from
all other components of a Partnership Interest; (iv) if in the opinion of legal
counsel to the Partnership such transfer would cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
redemption or exchange for Shares of all Partnership Units held by all Limited
Partners or pursuant to a transaction not prohibited under Section 11.2 hereof);
(v) if in the opinion of counsel to the Partnership, such transfer would cause
the Partnership to cease to be classified as a partnership for federal income
tax purposes (except as a result of the redemption or exchange for Shares of all
Partnership Units held by all Limited Partners or pursuant to a transaction not
prohibited under Section 11.2 hereof); (vi) if such transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (vii) if
such transfer would, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.1-101;
(viii) if such transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (ix) if such
transfer is effectuated through an “established securities market” or a
“secondary market” (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code or such transfer causes the Partnership to become a
“publicly traded partnership,” as such term is defined in Section 469(k)(2) or
Section 7704(b) of the Code; (x) if such transfer subjects the Partnership to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or the Employee Retirement Income Security Act of 1974, each as amended;
(xi) if such transfer could adversely

 

52

--------------------------------------------------------------------------------


 

affect the ability of the General Partner Entity or the General Partner (as
applicable) to remain qualified as a REIT; or (xii) if in the opinion of legal
counsel for the Partnership, such transfer would adversely affect the ability of
the General Partner Entity or the General Partner (as applicable) to continue to
qualify as a REIT or subject the General Partner Entity or the General Partner
(as applicable) to any additional taxes under Section 857 or Section 4981 of the
Code.

 

F.                                      Avoidance of “Publicly Traded
Partnership” Status.  The General Partner shall (a) use commercially reasonable
efforts (as determined by it in its sole discretion exercised in good faith) to
monitor the transfers of interests in the Partnership to determine (i) if such
interests are being traded on an “established securities market” or a “secondary
market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”) and (b) take such steps as it believes are commercially
reasonable and appropriate (as determined by it in its sole discretion exercised
in good faith) to prevent any trading of interests or any recognition by the
Partnership of transfers made on such markets and, except as otherwise provided
herein, to insure that at least one of the Safe Harbors is met.

 

ARTICLE XII
ADMISSION OF PARTNERS

 

Section 12.1                             Admission of Successor General Partner.

 

A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 hereof who is proposed to be admitted as a successor
General Partner shall be admitted to the Partnership as the General Partner,
effective upon such transfer.  Any such transferee shall carry on the business
of the Partnership without dissolution.  In each case, the admission shall be
subject to the successor General Partner’s executing and delivering to the
Partnership an acceptance of all of the terms and conditions of this Agreement
and such other documents or instruments as may be required to effect the
admission. In the case of such admission on any day other than the first day of
a Partnership Year, all items attributable to the General Partnership Interest
for such Partnership Year shall be allocated between the transferring General
Partner and such successor as provided in Section 11.6.D hereof.

 

Section 12.2                             Admission of Additional Limited
Partners.

 

A.                                    General.  A Person who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 2.4 hereof and (ii) such other documents or instruments as may be
required in the discretion of the General Partner in order to effect such
Person’s admission as an Additional Limited Partner.

 

53

--------------------------------------------------------------------------------


 

B.                                    General Partner’s Consent.  No Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent shall be given or withheld in the General
Partner’s sole and absolute discretion.  The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.  Regardless of
the means by which any Additional Limited Partner is admitted to the
Partnership, such Additional Limited Partner shall, automatically upon such
admission, become subject to and bound by all of the terms and conditions of
this Agreement, including, without limitation, the provisions of Section 2.4
hereof.

 

C.                                    Allocations to Additional Limited
Partners.  If any Additional Limited Partner is admitted to the Partnership on
any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items allocable among Partners and
Assignees for such Partnership Year shall be allocated among such Additional
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with
Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration method, in which event Net Income,
Net Losses, and each item thereof would be prorated based upon the applicable
period selected by the General Partner).  Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all the Partners
and Assignees including such Additional Limited Partner.  All distributions with
respect to which the Partnership Record Date is before the date of such
admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions thereafter shall be made to
all the Partners and Assignees including such Additional Limited Partner.

 

Section 12.3                             Amendment of Agreement and Certificate
of Limited Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment and restatement of Exhibit A hereof) 
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.

 

ARTICLE XIII
DISSOLUTION AND LIQUIDATION

 

Section 13.1                             Dissolution.

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution.  The Partnership shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (each a “Liquidating Event”) :

 

54

--------------------------------------------------------------------------------


 

(i)                                     the expiration of its term as provided
in Section 2.5 hereof;

 

(ii)                                  an event of withdrawal of the General
Partner, as defined in the Act (other than an event of Bankruptcy), unless,
(a) at the time of the occurrence of such event there is at least one remaining
general partner of the Partnership who is hereby authorized to and does carry on
the business of the Partnership, or (b) within ninety (90) days after such event
of withdrawal a Majority in Interest of the remaining Partners (or such greater
Percentage Interest as may be required by the Act and determined in accordance
with the Act) Consent in writing to continue the business of the Partnership and
to the appointment, effective as of the date of withdrawal, of a substitute
General Partner;

 

(iii)                               from and after the date of this Agreement
through December 31, 2064, an election to dissolve the Partnership made by the
General Partner with the Consent of a Majority in Interest;

 

(iv)                              on or after January 1, 2065, an election to
dissolve the Partnership made by the General Partner, in its sole and absolute
discretion;

 

(v)                                 entry of a decree of judicial dissolution of
the Partnership pursuant to the provisions of the Act;

 

(vi)                              the sale of all or substantially all of the
assets and properties of the Partnership for cash or for marketable securities;
or

 

(vii)                           a final and nonappealable judgment is entered by
a court of competent jurisdiction ruling that the General Partner is bankrupt or
insolvent, or a final and nonappealable order for relief is entered by a court
with appropriate jurisdiction against the General Partner, in each case under
any federal or state bankruptcy or insolvency laws as now or hereafter in
effect, unless prior to or within ninety days after of the entry of such order
or judgment a Majority in Interest of the remaining Partners Consent in writing
to continue the business of the Partnership and to the appointment, effective as
of a date prior to the date of such order or judgment, of a substitute General
Partner.

 

Section 13.2                             Winding Up.

 

A.                                    General.  Upon the occurrence of a
Liquidating Event, the Partnership shall continue solely for the purposes of
winding up its affairs in an orderly manner, liquidating its assets, and
satisfying the claims of its creditors and Partners.  No Partner shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs.  The General Partner (or,
in the event there is no remaining General Partner, any Person elected by a
Majority in Interest of the Limited Partners (the “Liquidator”)) shall be
responsible for overseeing the winding up and dissolution of the Partnership and
shall take full account of the Partnership’s liabilities and property and the
Partnership property shall be liquidated as promptly as is consistent with
obtaining the fair value thereof, and the proceeds therefrom (which may, to the
extent determined by the General Partner, include equity or other securities of
the General Partner or any other entity) shall be applied and distributed in the
following order:

 

55

--------------------------------------------------------------------------------


 

(1)                                 First, in satisfaction of all of the
Partnership’s debts and liabilities to creditors other than the Partners
(whether by payment or the making of reasonable provision for payment thereof);

 

(2)                                 Second, to the payment and discharge of all
of the Partnership’s debts and liabilities to the General Partner

 

(3)                                 Third, to the payment and discharge of all
of the Partnership’s debts and liabilities to the other Partners; and

 

(4)                                 The balance, if any, to the General Partner
and Limited Partners in accordance with their Capital Accounts, after giving
effect to all contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.                                    Deferred Liquidation.  Notwithstanding the
provisions of Section 13.2.A hereof which require liquidation of the assets of
the Partnership, but subject to the order of priorities set forth therein, if
prior to or upon dissolution of the Partnership the Liquidator determines that
an immediate sale of part or all of the Partnership’s assets would be
impractical or would cause undue loss to the Partners, the Liquidator may, in
its sole and absolute discretion, defer for a reasonable time the liquidation of
any assets except those necessary to satisfy liabilities of the Partnership
(including to those Partners as creditors) and/or distribute to the Partners, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 13.2.A hereof, undivided interests in such Partnership assets as the
Liquidator deems not suitable for liquidation.  Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time.  The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

C.                                    Deferred Liquidation.  In the discretion
of the Liquidator, a pro rata portion of the distributions that would otherwise
be made to the General Partner and Limited Partners pursuant to this
Article XIII may be:

 

(1)                                 distributed to a trust established for the
benefit of the General Partner and Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent or unforeseen liabilities or obligations of the
Partnership or the General Partner arising out of or in connection with the
Partnership. The assets of any such trust shall be distributed to the General
Partner and Limited Partners from time to time, in the reasonable discretion of
the Liquidator, in the same proportions as the amount distributed to such trust
by the Partnership would otherwise have been distributed to the General Partner
and Limited Partners pursuant to this Agreement; or

 

56

--------------------------------------------------------------------------------


 

(2)                                 withheld or escrowed to provide a reasonable
reserve for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership;
provided, that such withheld or escrowed amounts shall be distributed to the
General Partner and Limited Partners in the manner and order of priority set
forth in Section 13.2.A as soon as practicable.

 

Section 13.3                             Compliance with Timing Requirements of
Regulations.

 

Subject to Section 13.4 below, in the event the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions
shall be made pursuant to this Article XIII to the General Partner and Limited
Partners who have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2).  If any Partner has a deficit balance in his or
its Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.

 

Section 13.4                             Deemed Distribution and Recontribution.

 

Notwithstanding any other provision of this Article XIII, in the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged and the Partnership’s affairs shall not be wound
up.  Instead, for federal income tax purposes and for purposes of maintaining
Capital Accounts pursuant to Exhibit B hereto, the Partnership shall be deemed
to have contributed all Partnership property and liabilities to a new limited
partnership in exchange for an interest in such new limited partnership and
immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

 

Section 13.5                             Rights of Limited Partners.

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

 

Section 13.6                             Notice of Dissolution.

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners and to all other parties with whom the Partnership
regularly conducts business (as determined in the discretion of the General
Partner) and shall publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the discretion of the General Partner).

 

57

--------------------------------------------------------------------------------


 

Section 13.7                             Termination of Partnership and
Cancellation of Certificate of Limited Partnership.

 

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2 hereof, the Partnership shall be terminated
by filing a certificate of cancellation with the Secretary of State of the State
of Delaware, canceling all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware and taking
such other actions as may be necessary to terminate the Partnership.

 

Section 13.8                             Reasonable Time for Winding Up.

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to minimize any losses otherwise attendant upon
such winding-up, and the provisions of this Agreement shall remain in effect
among the Partners during the period of liquidation.

 

Section 13.9                             Waiver of Partition.

 

Each Partner hereby waives any right to partition of the Partnership property.

 

Section 13.10                      Liability of Liquidator.

 

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7 hereof.

 

ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

 

Section 14.1                             Amendments.

 

A.                                    General.  Amendments to this Agreement may
be proposed only by the General Partner.  Following such proposal (except an
amendment pursuant to Section 14.1.B below), the General Partner shall submit
any proposed amendment to the Limited Partners and shall seek the written vote
of the Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate.  For
purposes of obtaining a written vote, the General Partner may require a response
within a reasonable specified time, but not less than fifteen (15) days, and
failure to respond in such time period shall constitute a vote which is
consistent with the General Partner’s recommendation with respect to the
proposal. Except as otherwise provided in this Agreement, a proposed amendment
shall be adopted and be effective as an amendment hereto if it is approved by
the General Partner and it receives the Consent of a Majority in Interest.

 

B.                                    Amendments Not Requiring Limited Partner
Approval.  Subject to Section 14.1.C and 14.1.D, the General Partner shall have
the power, without the Consent of the Limited Partners, to amend this Agreement
as may be required to reflect any changes to this Agreement that the General
Partner deems necessary or appropriate in its sole discretion.  Without
limitation, the General Partner shall have the power, without the Consent of the
Limited

 

58

--------------------------------------------------------------------------------


 

Partners, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 

(i)                                     to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

(ii)                                  to reflect the issuance of additional
Partnership Units or the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;

 

(iii)                               to set forth or amend the designations,
rights (including redemption rights that differ from those specified in
Section 8.6), powers, duties, and preferences of Partnership Units issued
pursuant to Section 4.2.A hereof;

 

(iv)                              to reflect a change that is of an
inconsequential nature and does not adversely affect the Limited Partners in any
material respect, or to cure any ambiguity, correct or supplement any provision
in this Agreement not inconsistent with law or with other provisions, or make
other changes with respect to matters arising under this Agreement that will not
be inconsistent with law or with the provisions of this Agreement;

 

(v)                                 to reflect such changes as are reasonably
necessary for the General Partner to maintain its status as a REIT, including
changes which may be necessitated due to a change in applicable law (or an
authoritative interpretation thereof) or a ruling of the IRS;

 

(vi)                              to modify the manner in which Capital Accounts
are computed;

 

(vii)                           to include provisions in this Agreement that may
be referenced in any rulings, regulations, notices, announcements, or other
guidance regarding the federal income tax treatment of compensatory partnership
interests issued and made effective after the date hereof or in connection with
any elections that the General Partner determines to be necessary or advisable
in respect of any such guidance. Any such amendment may include, without
limitation, (a) a provision authorizing or directing the General Partner to make
any election under the such guidance, (b) a covenant by the Partnership and all
of the Partners to agree to comply with the such guidance, (c) an amendment to
the capital account maintenance provisions and the allocation provisions
contained in this Agreement so that such provisions comply with (I) the
provisions of the Code and the Regulations as they apply to the issuance of
compensatory partnership interests and (II) the requirements of such guidance
and any election made by the General Partner with respect thereto, including, a
provision requiring “forfeiture allocations” as appropriate. Any such amendments
to this Agreement shall be binding upon all Partners; and

 

(viii)                        to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal or state agency or contained in federal or state law.

 

The General Partner shall notify the Limited Partners when any action under this
Section 14.1.B is taken.

 

59

--------------------------------------------------------------------------------


 

C.                                    Amendments Requiring Certain Limited
Partner Approval.  Notwithstanding Sections 14.1.A and 14.1.B hereof, this
Agreement shall not be amended with respect to any Partner adversely affected
without the Consent of such Partner adversely affected if such amendment would
(i) convert a Limited Partner’s interest in the Partnership into a General
Partnership Interest; (ii) modify the limited liability of a Limited Partner in
a manner adverse to such Limited Partner; (iii) alter rights of such Partner to
receive distributions pursuant to Article V or Article XIII, or the allocations
specified in Article VI (except as permitted pursuant to Section 4.2,
Section 5.5, Section 6.2 and Section 14.1.B(iii) hereof) in a manner adverse to
such Partner; (iv) alter or modify the Redemption Right and Shares Amount as set
forth in Section 8.6, and the related definitions, in a manner adverse to such
Partner (except as permitted in Section 8.6.E); (v) cause the termination of the
Partnership prior to the time set forth in Section 2.5 or 13.1; or (vi) amend
this Section 14.1.C; provided, however, that the Consent of each Partner
adversely affected shall not be required for any amendment or action that
affects all Partners holding the same class or series of Partnership Units on a
uniform or pro rata basis. Any amendment consented to by any Partner shall be
effective as to that Partner, notwithstanding the absence of such Consent by any
other Partner. For the avoidance of doubt, any amendment that would require the
Consent of Partners adversely affected pursuant to this Section 14.1.C shall be
effective with respect to all Partners who are not adversely affected thereby
without the Consent of such Partners.

 

D.                                    Other Amendments Requiring Limited Partner
Approval.  Notwithstanding Section 14.1.A or Section 14.1.B hereof, the General
Partner shall not amend Sections 4.2.A, 7.5, 7.6, 11.2 or 14.2 without the
Consent of a Majority in Interest.

 

E.                                     Amendment and Restatement of Exhibit A
Not An Amendment.  Notwithstanding anything in this Article XIV or elsewhere in
this Agreement to the contrary, any amendment and restatement of Exhibit A
hereof by the General Partner to reflect events or changes otherwise authorized
or permitted by this Agreement, whether pursuant to Section 7.1.A(20) hereof or
otherwise, shall not be deemed an amendment of this Agreement and may be done at
any time and from time to time, as necessary by the General Partner without the
Consent of the Limited Partners.

 

F.                                      Amendment by Merger.  In the event that
the Partnership participates in any merger (including a triangular merger),
consolidation or combination with another entity in a transaction not otherwise
prohibited by this Agreement and as a result of such merger, consolidation or
combination this Agreement is to be amended (or a new agreement for a limited
partnership or limited liability company, as applicable, is to be adopted for
the surviving entity) and any of the Limited Partners will hold equity interests
in the continuing or surviving entity, then any such amendments to this
Agreement (or changes from this Agreement reflected in the new agreement for the
surviving entity) that would have required the consents provided in
Section 14.1.C and 14.1.D shall require such consents.

 

Section 14.2                             Meetings of the Partners.

 

A.                                    General.  Meetings of the Partners may be
called only by the General Partner.  The call shall state the nature of the
business to be transacted.  Notice of any such meeting shall be given to all
Partners not less than seven (7) days nor more than thirty (30) days

 

60

--------------------------------------------------------------------------------


 

prior to the date of such meeting; provided that a Partner’s attendance at any
meeting of Partners shall be deemed a waiver of the foregoing notice requirement
with respect to such Partner.  Partners may vote in person or by proxy at such
meeting.  Whenever the vote or Consent of Partners is permitted or required
under this Agreement, such vote or Consent may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section 14.1.A
above.  Except as otherwise expressly provided in this Agreement, the Consent of
holders of a Majority in Interest shall control.

 

B.                                    Actions Without a Meeting.  Any action
required or permitted to be taken at a meeting of the Partners may be taken
without a meeting if a written consent setting forth the action so taken is
signed by a majority of the Percentage Interests of the Partners (or such other
percentage as is expressly required by this Agreement).  Such consent may be in
one instrument or in several instruments, and shall have the same force and
effect as a vote of a Majority in Interest (or such other percentage as is
expressly required by this Agreement).  Such consent shall be filed with the
General Partner.  An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

 

C.                                    Proxy.  Each Limited Partner may authorize
any Person or Persons to act for such Limited Partner by proxy on all matters in
which a Limited Partner is entitled to participate, including waiving notice of
any meeting, or voting or participating at a meeting.  Every proxy must be
signed by the Limited Partner or his or its attorney-in-fact.  No proxy shall be
valid after the expiration of eleven (11) months from the date thereof unless
otherwise provided in the proxy.  Every proxy shall be revocable at the pleasure
of the Limited Partner executing it, such revocation to be effective upon the
Partnership’s receipt of written notice of such revocation from the Limited
Partner executive such proxy.

 

D.                                    Conduct of Meeting.  Each meeting of
Partners shall be conducted by the General Partner or such other Person as the
General Partner may appoint pursuant to such rules for the conduct of the
meeting as the General Partner or such other Person deems appropriate. Without
limitation, meetings of Partners may be conducted in the same manner as meetings
of the shareholders of the General Partner and may be held at the same time, and
as part of, meetings of the shareholders of the General Partner.

 

ARTICLE XV
GENERAL PROVISIONS

 

Section 15.1                             Addresses and Notice.

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in Exhibit A or such other address of which
such Partner or Assignee shall notify the General Partner in writing. 
Notwithstanding the foregoing, the General Partner may elect to deliver any such
notice, demand, request or report by e-mail or by any other electronic means, in
which case such communication shall be deemed given or made one day after being
sent.

 

61

--------------------------------------------------------------------------------


 

Section 15.2                             Titles and Captions.

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3                             Pronouns and Plurals.

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

Section 15.4                             Further Action.

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5                             Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6                             Creditors; Other Third Parties.

 

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership or other third party having
dealings with the Partnership, it being understood and agreed that the
provisions of this Agreement shall be solely for the benefit of, and may be
enforced solely by, the parties hereto and their respective successors and
assigns.

 

Section 15.7                             Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8                             Counterparts.

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

 

62

--------------------------------------------------------------------------------


 

Section 15.9                             Applicable Law.

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

Section 15.10                      Invalidity of Provisions.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11                      Entire Agreement.

 

This Agreement and all Exhibits attached hereto (which Exhibits are incorporated
herein by reference as if fully set forth herein) contains the entire
understanding and agreement among the Partners with respect to the subject
matter hereof and supersedes any prior written or oral understandings or
agreements among them with respect thereto.

 

Section 15.12                      No Rights as Shareholders.

 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders of the
General Partner Entity or the General Partner (if different), including, without
limitation, any right to receive dividends or other distributions made to
shareholders of the General Partner Entity or the General Partner (if different)
or to vote or to consent or receive notice as shareholders in respect to any
meeting of shareholders for the election of directors of the General Partner
Entity or the General Partner (if different) or any other matter.

 

Section 15.13                      Limitation to Preserve REIT Status.

 

To the extent that any amount paid or credited to the General Partner or its
officers, directors, employees or agents pursuant to Section 7.4 or Section 7.7
hereof would constitute gross income to the General Partner Entity or the
General Partner (if it is to be qualified as a REIT) for purposes of
Section 856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payments for any fiscal year shall not exceed the lesser of:

 

(i)                                     an amount equal to the excess, if any,
of (a) 5% of the General Partner Entity’s or the General Partner’s (if it is to
be qualified as a REIT) total gross income (but not including the amount of any
General Partner Payments) for the fiscal year over (b) the amount of gross
income (within the meaning of Section 856(c)(2) of the Code) derived by the
General Partner Entity or the General Partner (if it is to be qualified as a
REIT) from sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

 

(ii)                                  an amount equal to the excess, if any of
(a) 25% of the General Partner Entity’s or the General Partner’s (if it is to be
qualified as a REIT) total gross income (but not including the amount of any
General Partner Payments) for the fiscal year over (b) the

 

63

--------------------------------------------------------------------------------


 

amount of gross income (within the meaning of Section 856(c)(3) of the Code)
derived by the General Partner Entity or the General Partner (if it is to be
qualified as a REIT) from sources other than those described in subsections
(A) through (I) of Section 856(c)(3) of the Code (but not including the amount
of any General Partner Payments);

 

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner
Entity or the General Partner (if it is to be qualified as a REIT), as a
condition precedent, obtains an opinion of tax counsel that the receipt of such
excess amounts would not adversely affect the General Partner Entity’s or the
General Partner’s (if it is to be qualified as a REIT) ability to qualify as a
REIT.  To the extent General Partner Payments may not be made in a year due to
the foregoing limitations, such General Partner Payments shall carry over and be
treated as arising in the following year, provided, however, that such amounts
shall not carry over for more than five years, and if not paid within such five
year period, shall expire; provided, further, that (i) as General Partner
Payments are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Partnership Year, such payments shall be applied to the earliest Partnership
Year first.

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.

 

 

 

URBAN EDGE PROPERTIES

 

 

 

 

 

 

 

 

 

By:

/s/ Donald P. Casey

 

 

Name:

Donald P. Casey

 

 

Title:

General Counsel and Secretary

 

65

--------------------------------------------------------------------------------